 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDM & J TruckingCo., Inc.and Local FreightDrivers,pervisors as defined in the Act.Local Union No.208, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen&Helpersand, in the event an agreement is reached, embodyof America.Case 21-CA-12135such understanding in a signed agreement."November 4, 1974DECISION AND ORDERBY CHAIRMAN MILLERAND MEMBERSFANNINGAND PENELLOOn April 17, 1974, Administrative Law Judge Jer-rold H. Shapiro issued the attached Decision in thisproceeding.' Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,2 andconclusions, as modified,' of the Administrative LawJudge and to adopt his recommended Order, as mod-ified herein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that the Respondent, M &J Trucking Co., Inc., Commerce and Riverside, Cali-fornia, its officers, agents, successors, and assigns,shall take the action set forth in the said recommend-ed Order as modified:1.Delete paragraph 1(e), and reletter paragraph1(f) as 1(e).2.Substitute the following paragraph for para-graph 2(b) of the Order:"(b)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall the employees in the following appropriate bar-gaining unit with respect to rates of pay, wages,hours of employment, and other terms and condi-tions of employment:"All truckdrivers and mechanics employed byRespondent at its facilities located at 4600 She-liaStreet,City of Commerce, California, and5001 Pedley Road, Riverside, California; ex-cluding all other employees, office clerical em-ployees, professional employees, guards, and su-3.Substitute the attached notice for the notice at-tached to the Decision of the Administrative LawJudge.iThis case was consolidated for hearing on objections to the election inCase 21-RC-13365, which was conducted pursuant to an agreement forconsent election The Administrative Law Judge severed the representationcase and remanded it to the Regional Director for Region 21, and thatproceeding is not before the Board2Respondent contended that 8 of 20 authorization cards were invalidbecause they were obtained by means of representations thattheywere tobe used for an election However, we note that the record contains noevidence of statements to the card signers that the cards would be usedsolelyfor an electionWe note, additionally, that the cards state unambigu-ously that the cards are for representation purposes. Consequently, like theAdministrative Law Judge, we find that all 20 cards were proper expressionsof support for representation purposesN LR B v Gissel Packing Co, Inc395 U S 575, 606-608 In reaching that conclusion, we find it unnecessaryto rely upon the final sentence of fn 49 in the Administrative Law Judge'sDecisionThe Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrectStandard DryWall Products, Inc,91NLRB 544, enfd 188 F 2d 362 (C A 3, (1951)) We have carefully exam-ined the record and find no basis for reversing his findingsJWe agree with the Administrative Law Judge that a bargaining order isappropriate herein as a part of the remedy However, in accordance with theviews they expressed inSteel-Fab, Inc,212 NLRB 363 (1974), ChairmanMiller and Member Penello do not adopt the Administrative Law Judge'sfinding of an 8(a)(5) violation upon which he predicated the Order Instead,they rely solely on the serious and extensive 8(a)(1) and (3) violations com-mitted by the Respondent as requiring the granting of such a bargainingorder to remedy these unfair labor practices Accordingly, they adopt all ofthe conclusions of law of the Administrative Law Judge except par 7 thereofMember Fanning dissents from the dismissal of the 8(a)(5) finding of theAdministrative Law Judge, and the failure to adopt the corresponding con-clusion of law, for the reasons stated in his dissent inSteel-Fab, Inc , supraAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the National La-bor Relations Board has found that we have violated theNational Labor Relations Act, and has ordered us to postthis notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through representative oftheir own choosingTo engage in activities together for the purpose ofcollective bargaining or other mutual aid or protec-tionTo refrain from the exercise of any such activities.214 NLRB No. 63 M & J TRUCKING CO., INC.WE WILL NOT lay off or otherwise discriminateagainst any employee for joining or supporting LocalFreight Drivers, Local Union No. 208, InternationalBrotherhood of Teamsters, Chauffeurs,Warehouse-men & Helpers of America, or any other union.WE WILL NOT question you about your membershipor activities in the above-named Union, or any otherunion.WE WILL NOT threaten you with economic reprisals,including closing our business and laying off the leastsenior employees, if you support the above-namedUnion, or any other union.WE WILL NOT tell you that we have laid off employ-ees because a union has engaged in an organizationalcampaign.WE WILL NOT in any other way interfere with, re-strain, or coerce you in exercising the rights guaran-teed by the National Labor Relations Act.WE WILL offer to reinstate, if we have not alreadydone so, the employees named below to their formerjobs or, if those jobs no longer exist, to substantiallyequivalent positions, without any loss of seniority orother rights previously enjoyed, and WE WILL reim-burse them for any loss of earnings suffered becauseof their layoff, together with 6-percent interest.Richard BabbArthur BazanJames BrockwayJohn BrockwayJohn DaleyWE WILL, upon request, bargain with the above-named Union as the exclusive representative of all ouremployees in the bargaining unit described below withrespect to rates of pay, wages, hours, and other termsand conditions of employment and, if an under-standing is reached, embody such understanding in asigned agreement. The bargaining unit is:All truckdrivers and mechanics employed by Re-spondent at its facilities located at 4600 SheliaStreet, City of Commerce, California, and 5001 Ped-ley Road, Riverside, California; excluding all otheremployees, office clerical employees, professionalemployees, guards and supervisors as defined in theAct.M & J TRUCKING CO., INC.DECISIONSTATEMENT OF THE CASEJERROLD H. SHAPIRO, Administrative Law Judge: Theconsolidated hearing in these cases held on January 24, 25,29, and 30, 1974, is based upon unfair labor practicecharges filed by Local Freight Drivers, Local Union No.208, International Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America on September 17,1973, and upon objections to conduct affecting the results593of a representation election filed on September 18, 1973. Acomplaint issued in the unfair labor practice proceeding onNovember 9, 1973, on behalf of the General Counsel of theNational Labor Relations Board, herein called the Board,by the Regional Director of the Board, Region 21, who, onNovember 16, 1973, issued an order consolidating theUnion's objections to conduct affecting the results of therepresentation electionwith the aforesaid unfair laborpractice case for hearing before an Administrative LawJudge.The complaint as amended at the hearing alleges that M& J Trucking Co., Inc., herein called the Respondent, hasengaged in unfair labor practices within the meaning ofSection 8(a)(1), (3), and (5) of the National Labor Rela-tionsAct, herein called the Act. Respondent filed an an-swer to the complaint in which it denies committing thealleged unfair labor practices.The Union's objections to conduct affecting the resultsof the representation election, in substance, allege that theRespondent engaged in conduct which interfered with theholding of a free and fair election and constitutes groundsfor setting aside the election.Upon the entire record, from my observation of the de-meanor of the witnesses, and having considered the post-hearing briefs, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTM & J Trucking Co., Inc., the Respondent, a Californiacorporation, is engaged in the business of haulinggeneralfreight by truck from its places of business located in Com-merce and Riverside, California. In the course and conductof itsbusinessoperations, it annually performsservices val-ued in excess of $50,000 for customers located within theState of California, which customers annually sell and shipgoods valued in excess of $50,000 directly to customerslocated outside the State of California. I find Respondentis an employer engaged in commerce within themeaningof Section 2(6) and (7) of the Act.11.THE LABORORGANIZATION INVOLVEDLocal Freight Drivers, Local Union No. 208, Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehouse-men & Helpers of America, herein called the Union, is alabor organization within the meaning of Section 2(5) ofthe Act.III.THE ISSUESThe ultimate issues litigated are whether, in laying offfive-named employees, the Respondent was motivated byits animusagainst the Union, threatened employees witheconomic reprisals if they supported the Union, and ques-tioned employees about their union activities and sympa-thies.Also involved is whether the Respondent engaged inthe type of conduct sufficient to set aside a representationelection lost by the Union and, if so, whether in the cir-cumstances of this case an appropriate remedy is an order 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDrequiring the Respondent to recognize and bargain withthe Union as the employees' exclusive bargaining represen-tative.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The SettingThe Respondent, a trucking company, picks up and de-livers for various business enterprises in Southern Califor-nia. It has been operating since 1959 under the direction ofits president and principal stockholder Max Menkus. TheRespondent's vice president, the president's son, is JoelMenkus. Its general manager is Dale Holybee.The Respondent's employees are not represented by aunion and in 1970, when it came to President Menkus'attention that several of the drivers were consideringunionization,Menkus made it clear that he was emphati-cally opposed to the unionization of his business. PresidentMenkus, at that time, assembled all of the employees andtold them that he was the only boss; he did not want aunion and if a union came in, he would close the doors. Headvised the employees that if any of them favored unionrepresentation that they should terminate their employ-ment.'DespitePresidentMenkus' warning several of theCompany's drivers, unhappy about their wages, in August1973 2 visited the Union. On August 9, drivers JamesBrockway, his two sons, John Brockway (herein called"Jackie") and Thomas Brockway, and James Brockway'sbrother John Brockway (herein called "Uncle Jack"), withfellow drivers John Daley and Edwin Gaudette, went totheUnion's office and spoke to Union organizer EddieMcKiernan.McKiernan answered their questions, ex-plained the benefits of unionization, and gave them unionauthorization cards and literature to distribute to their fel-low employees. The employees scheduled another meetingwith McKiernan for the following week on August 15.On August 15, the group of employees who had initiallymet with union organizer McKiernan, plus driver ArthurBazan, met with McKiernan at the Union's dispatch hall.The employees had succeeded in soliciting 20 of theCompany's 38 drivers and mechanics to sign union author-ization cards which they turned over to McKiernan. TheUnion, in turn, on August 20 by letter notified the Respon-dent that it represented a majority of its employees, de-manded recognition as the employees' exclusive bargainingrepresentative, offered to prove its majority status througha check of the authorization cards in its possession, andrequested a meeting to negotiate a collective-bargainingagreement. Respondent did not answer this letter. Also, onAugust 20, the Union filed with the Board a representationpetition in Case 21-RC-13365 asking for an electionamong the Respondent's employees. On August 27, the Re-'PresidentMenkus' warningto the employees in 1970, as describedabove,is based ona synthesis of the credible testimony of employees Rich-ard Babb, ArthurBazan,"Jackie" Brockway and James Brockway, whoimpressedme as moretrustworthy and reliable than Max Menkus, whoseversion of the above-described episode I reject2All dates hereafter, unless otherwise specified, refer to 1973spondent and the Union,with theapprovalof the Board'sRegional Director for Region 21, entered into an agree-ment for consent election wherein it was agreed, amongother things,that a secret ballot election would be conduct-ed bythe Board on September 17 to determine if theRespondent's truckdrivers and mechanics desired to berepresentedby the Union.The election was held as sched-uled.Ofthe approximately 38 employees eligible to vote,19 voted against union representation,18 voted for theUnion and 1 ballot,having been challenged,was notopened.In short, the Unionlost the election.B. The Interference, Restraint, and CoercionThe evidence presented by the parties in connection withthis section of the Decision is in sharp conflict on virtuallyeverymaterial point. The General Counsel's witnesses, asubstantial number of whom were employed by the Re-spondent at the time they testified, impressed me in man-ner and bearing-demeanor-as being more trustworthyand reliable witnesses than Max Menkus, Joel Menkus,and Dale Holybee, the witnesses called by Respondent.Nor was the various testimony of the General Counsel'switnesses in whole or in part inherently improbable whenviewed in the light of the whole record. Accordingly, thefindings in this section "B" are based upon the testimonyof the witnesses called by the General Counsel whose re-spective names have been set out in the margin. Althoughthe rejected testimony of the Menkuses and Holybee hasnot been set out, I have carefully considered their testimo-ny but have rejected it in favor of testimony which, forreasons set out above, in my opinion is more trustworthyand reliable.1.The conduct of Max MenkusMax Menkus, Respondent's president and principalstockholder, made the following statements to employees:(1) in or about June, he warned employee Richard Babbthat he would sell the Company's trucks and "close thedoors" if the employees ever went union;3 (2) on or aboutAugust 22 or 23, warned a group of employees "that hewould close the doors if the Union comes in";' (3) in Au-gust and on September 14, warned employee James Brock-way that if the Union came in, the Respondent would closeits doors and stated, without explanation, that the Respon-dent "could not afford" the Union, and further explainedthat the reason the Respondent was in a position to closeits doors was that he (President Menkus) had already madehis money;5 (4) in early September, prior to the date of theelection, in speaking with employee "Uncle Jack" Brock-way he referred to the petition filed by the Union askingfor the representation election, and told "Uncle Jack" hedid not want a union and did not care about the results ofthe election because he was ready to retire and would justas soon sell his trucks and close the business and move tothe State of Arkansas;' (5) twice within 2 to 3 weeks of the3Based upon the testimony of Richard Babb4 Based upon the testimony of Arthur Bazan5Based upon the testimony of James Brockway6 Based upon the testimony of "Uncle Jack" Brockway M & J TRUCKING CO., INC.September 17 election he warned employee David Cornejo,a driver with very little employment seniority, that if theUnion succeeded in getting into the Company that the fivedrivers with the least seniority (which included Cornejo)would be terminated and that Menkus would close thebusiness before he would let the Union come in;' and (6)on or about September 22, told employee JamesBrockway's son,employee Thomas Brockway, that his fa-ther,JamesBrockway, was stabbing Menkus in the backand warned that if the Union came in, that thebusiness"could not stand it" and that Respondent would reduce thenumber of its trucks to six and just keep its good customersand stop doingbusinesswith the remainder.8I find that the statements made by Max Menkus to theemployees, as described in subsections (1) through (6) im-mediately above, either expressly or by implication threat-ened employees that unionization wouldipso factoresult inthe loss of their employment. Although an employer maypredict the precise effects he believes unionization willhave on his company, the prediction must be carefullyphrased on the basis of objective facts to convey anemployer's belief as to demonstrably probable conse-quences beyond his control.N.L. R. B. v. Gissel Packing Co.,395 U.S. 574, 618 (1969). President Menkus did not voicethe above-describedstatementsin such a noncoercive man-ner.They were not phrased in terms of objective state-ments of possible financial problems which the Respon-dent would face in the event of unionization, followed by aprediction that such problems could make closure or a re-duction inbusinessa necessity.In contrast to the coercive nature of Menkus' abovestatements is the noncoercive manner in which he initiallyexplained the Respondent's position toward unionizationto employee James Brockway in early August when Brock-way, before visiting the Union, advised President Menkusthat the employees, absent an increase in their rate of pay,intended to unionize.Menkus told Brockway that theCompany could not afford to pay the employees moremoney, offered to show Brockway the Company's books,and warned if the employees unionized, that the Companycould not afford the Union and would have to close. In myopinion, this statement did not constitute an unlawfulthreat but was a lawful exercise of Respondent's right offree speech protected by Section 8(c) of the Act. The state-ment-if the employees unionize, the Company wouldhave to close-was made in the context of Menkus' de-scription of the Company's poor financial condition and itsinability to grant a general increase in wages and whatwould happen if the employees chose to force the Compa-ny to grant such a wage increase through unionization. Inshort,Menkus unambiguously told Brockway the effectshe believed the employees' efforts to get a general wageincrease through the Union would have on his Company.The statement was not calculated to reasonably lead em-ployee Brockway to believe that Respondent would retali-ate against the employees simply because they had sup-ported the Union.In addition to engaging in the above-described unlawful7 Based on the testimonyof David Cornejo8 Based upon the testimony of Thomas Brockway595conduct, President Menkus interrogated employees Thom-as Brockway, David Cornejo, and Edwin Gaudette abouttheir union activities and sympathies.Twice within 2 to 3 weeks before the September 17 elec-tion,Menkus asked employee David Cornejo what hethought of the Union. Cornejo, who had signed a card forthe Union, claimed a lack of knowledge. On each occasionMenkus, as described above in subsection (5). threatenedCornejo with a loss of employment if the Union succeededin organizingthe Company?Twice in September before the date of the election, overthe telephone and at the premises of the Respondent, Presi-dentMenkus asked employee Edwin Gaudette if he hadsigned a union card. Gaudette indicated that he had signedsuch a card. Once, in response, Menkus stated that "thereis no way I'm going to be able to function if this ever goesthrough."10On or about September 10, over the telephone, PresidentMenkus asked Thomas Brockway "what do you thinkabout the Union? Which way are you going?" WhenBrockway, who had signed a union card, indicated he fa-vored the Union, Menkus answered "he just wanted toknow."11In questioning employees Brockway, Cornejo, and Gau-dette about their union activities and sentiments, as de-scribed above, President Menkus did not have, and did notsuggest to the employees that he had, any legitimate reasonfor questioning them, and gave noassurancesagainst repri-sal.Contrariwise,Menkus expressly threatened employeeCornejo with a loss of employment if he supported theUnion and implicitly suggested to employee Gaudette thatthe Respondent would not operate with the Union. More-over, the interrogation took place in the context of Men-kus' several unlawful threats to close the business or reduceits size ifthe Union succeeded in organizing the employees.In these circumstances, I am convinced that the interroga-tion of Brockway, Cornejo and Gaudette by PresidentMenkus reasonably tended to restrain or interfere with em-ployees' rights guaranteed by Section 7 of the Act, andviolated Section 8(a)(1) of the Act. See, generally,BlueFlash Express Inc.,109 NLRB 591 (1954).2.The conduct of Dale HolybeeOn or about August 21 or 22, the date the Respondentreceived notification from the Board that the Union hadfiled a petition asking for a representation election, DaleHolybee, the Respondent's general manager,made the fol-lowing statementsto employees: (1) in the Company'sshipping dock office, told a group of approximately threedrivers that PresidentMenkus was "mad" because theUnion was attempting to organize the employees and thathe would close the business if the Union succeeded;12 (2) inthe area of the Company's shipping dock office, spoke to agroup of employees in a voice loud enough to be heard byothers in the vicinity and said that the Company wanted afast election and would know who to fire when the election9 Based upon the testimony of David Cornejo10Based upon the testimony of Edwin Gaudette11Based uponthe testimonyof Thomas Brockway12Based upon the testimony of Alfred Alderette. 596DECISIONSOF NATIONALLABOR RELATIONS BOARDwas over;13 (3) in the Company's shipping dock office, toldemployee Raymond Lunsford, a driver with very little em-ployment seniority, that the Respondent could not affordthe Union and if it succeeded in getting in that the Respon-dent would have to terminate about five drivers having theleast seniority and, if the Union did not succeed, that Ho-lybee knew which employees were behind the Union andwould terminate those employees;14 (4) at the Company'sgas pump, told driver John Perkins and mechanics JamesMcCartney and Larry Danhieux that President Menkuswould close the business if the Union came in.15I find that the statements made by General ManagerHolybee to the employees, described immediately above insubsection (1) through (4), are unlawful within the meaningof Section 8(a)(1) of the Act. Each expressly threatenedemployees that unionization wouldipso factoresult in thelossof their employment. They constitute out-and-outthreats designed to discourage employees from supportingtheUnion rather than carefully phrased predictions de-signed to convey economic consequences beyond theRespondent's control which would flow from unionization.Likewise violative of Section 8(a)(1), for the same reasons,is the further statement made by Holybee to employee"Jackie" Brockway on the day of the election after theresults had been announced, that if the Union had won theelection the five drivers with the least seniority would havebeen terminated.16I further find that the Respondent, through GeneralManager Holybee, on a number of occasions, describedbelow, unlawfully interrogated employees about theirunion activities and feelings.As described in subsection (1) immediately above, Holy-bee warned a group of employees that President Menkuswould close the business if the Union succeeded in orga-nizing the employees. Holybee also asked the employeesbeing addressed if they had signed a card for the Union.Each answered negatively. Holybee then indicated that hedid not understand the basis for the Union's petition for arepresentation election, since he had asked all of the em-ployees if they had signed union cards and no one wouldadmit to having signed such a card.17 On the same day,August 21 or 22, referring to the petition for a representa-tion election filed by the Union, Holybee asked employeeJames Brockway if he knew anything about the Union andtold Brockway that, in response to his (Holybee's) interro-gations, none of the employees would acknowledge thatthey knew anything about the Union.18As described in subsection (3) immediately above, Holy-bee threatened driver Lunsford witha lossof employmentif the Union succeeded in organizing the employees. He13Based upon the testimony of James Brockway which was substantiallycorroborated by the testimony of "Jackie" Brockway and Richard Babb14Basedupon the testimony of employee Raymond Lunsford15Based upon the testimony of employee John Perkins In connectionwith this conduct,Ihave considered and rejected the testimony of mechanicMcCartney, called by Respondent, who testified that he was the person whotold Perkins that President Menkus would close the business if the Unioncame in In manner and bearing (demeanor) McCartney was not an impres-sive witness16Based upon the testimony of employee "Jackie" Brockway17Based upon the testimony of employee Alfred Alderette15Based uponthe testimony of employeeJamesBrockwayalso asked if Lunsford knew anything about the Union.Lunsford, although he had previously signed a union card,replied he had heard "a little" about the Union.19As described in subsection (4) immediately above, Holy-bee warned employees Perkins, McCartney, and Danhieuxthat PresidentMenkus would close the business if theUnion came in. He also asked if they had signed cards forthe Union. Each of them, including Perkins, although hehad previously signed a union card, denied doing so. 0Two to three weeks prior to the election, Holybee ap-proached three drivers on the Company's shipping dock,one of whom was employee David Cornejo, and asked ifthey knew anything about the Union. Cornejo, although hehad previously signed a union card, stated he knew nothingabout the Union 21On or about September 15, the credible and undeniedtestimony of driver Edwin Gaudette is that Holybee askedhim if he had signed a union card. Gaudette admitted hehad signed such a card.In asking employees if they had signed cards for theUnion or if they knew anything about the Union, as foundabove, the Respondent, through General Manager Holy-bee, violated Section 8(a)(1) of the Act. Holybee did nothave, and did not suggest to the employees that he had,any legitimate reason for questioning them and gave noassurances against reprisals. To the contrary, a substantialamount of the interrogation took place at the same timethe employees involved were being threatened by Holybeewith a loss of employment if they supported the Union.Moreover, all of the interrogations took place in the con-textofRespondent's threats, voiced through PresidentMenkus as well as Holybee, to retaliate against the employ-ees if the Union won the representation election. In thesecircumstances, I am convinced that Holybee's interroga-tion of employees, as described above, reasonably tendedto restrain or interfere with employees' rights guaranteedby Section 7 of the Act, and violated Section 8(a)(1) of theAct.3.Theconduct of Joel MenkusThe complaint, as amended at the hearing, alleges thatJoelMenkus, the Respondent's vice president who is alsothe son of Respondent's president, Max Menkus, betweenAugust 20 and September 17 interrogated employees abouttheir union sympathies. In support of this allegation, theGeneral Counsel established that on or about September 1Vice President Menkus, while helping driver Alfred Alder-ette, asked Alderette how he felt about the Union. Alder-ette,who had previously signed a union card, evaded thequestion by answering that he did not care one way oranother.Menkus, however, continued to press the matter.He assured Alderette that whether he admitted he favored19Based uponthe testimony of employee Raymond Lunsford20 Based uponthe testimony of employee John PerkinsMcCartney, awitness called by the Respondent who, as I have previously found,was nota convincing witness, at one point in his testimony admitted that Holybee atthe gaspump askedPerkins,McCartney, and Danhieux if they had signedcards for the Union He later retracted this testimony I have rejected Mc-Cartney's testimonyas well asHolybee's denial21Based upon the testimony of employee David Cornejo Holybee testi-fied that he probably asked Cornejo "do you know about the Union " M & J TRUCKING CO., INC.or opposed the Union his job was not in jeopardy. Alder-ette repeated that it did not really matter.22Iam of the opinion that Vice President Menkus' ques-tion-"how [Alderette] felt about the Union"-constitutesunlawful interrogation violative of Section 8(a)(1) of theAct. SeeWinchester Spinning Corporation v. N.L.R.B., 402F.2d 299, 301-303 (C.A. 4, 1968). The interrogation tookplace in the context of the Respondent's extremehostilitytoward the Union. Menkus insisted upon an answer to hisquestion despite Alderette's expressed reluctance to discussthe subject. Alderette's response, when viewed in the lightof his having signed a union card, indicates an apprehen-sion of reprisal. And the Respondent had no permissiblebusiness interest or other justification for probing into theunion sentiments of this employee. In these circumstances,despite the fact that Vice President Menkus advised Alder-ette that no reprisals would be taken, on balance, I findthat the interrogation had the reasonable tendency to inhi-bit the free exercise of an employee's union activities orsympathies and was proscribed by Section 8(a)(1) of theAct.In addition to his interrogation of employee Alderette,the following conversation in which Vice President JoelMenkus was involved is relevant to this proceeding. On themorning of the representation election of September 17,shortly after the announcement of the election results, theRespondent, as described later in this decision, terminatedthe employment of five drivers, one of whom was the fa-ther of driver Thomas Brockway. That same afternoonwhen Thomas Brockway returned to the Company fromhis morning route, he spoke with Vice President Joel Men-kus, who told him that the five drivers had been terminat-ed, named the five and explained that the Respondent'spresident had left word that if the Union did not win theelection that these five drivers, one of whom was JamesBrockway, were to be terminated. Continuing, Vice Presi-dent Menkus then asked Thomas Brockway why his father,James Brockway, was such an avid adherent of the Union.Thomas Brockway in response pointed out that other em-ployees besides his father also supported the Union.23I find that on September 17 Respondent's vice president,by telling employeeThomasBrockway that theRespondent's president had left word that if the Union lostthe election that five drivers whom he specified should beterminated, engaged in conduct which was calculated todiscourage employees from supporting the Union and, assuch, violated Section 8(a)(1) of the Act. That it was VicePresident Menkus' intent to lead Thomas Brockway to be-lieve that the Union's unsuccessful organization campaignwas responsible for the termination of the five employees isevidenced by his juxtaposing his explanation for the termi-nationswith an inquiry into the reason that ThomasBrockway's father, one of the terminated employees, hadbeen such an avid union adherent Also, any doubt of thecoercive nature of this statement if removed when it isviewed in the context of General Manager Holybee's pre-election threats, previously described, to the effect that Re-spondent would know whom to fire when the election was22 Based upon the testimony of employeeAlfred Alderette23 Based upon the testimonyof employee Thomas Brockway597over and specifically that, if the Union lost the election, hewould terminate those employees whom Respondent be-lieved were union adherents.In concluding that the Respondent violated Section8(a)(1) by virtue of Vice President Menkus' postelectionstatement to employee Thomas Brockway, I have carefullyconsidered that this misconduct was not specifically al-leged in the complaint and that at the hearing the counselfor the General Counsel acknowledged that he was notseeking a finding of a violation of Section 8(a)(1) basedupon this conduct. The Respondent, however, was notprejudiced by this disclaimer. Respondent fully litigatedthismatter, closely cross-examined Thomas Brockwayabout the conversation, and called upon Vice PresidentMenkus to give his version of the conversation. For thisreason and because this conduct is directly related to otherspecifically alleged unfair labor practices, the terminationof the five-alleged discriminatees, I believe I am obligatedto rule on this conduct even though it is not specificallyalleged as an unfair labor practice. See,e.g.,Monroe FeedStore,112 NLRB 1336 (1955).C. The DiscriminatoryLayoff ofFive Employees1.The Government's case-in-chiefRespondent on the day of the Board-conducted repre-sentation election laid off five of its drivers immediatelyfollowing the announcement of the results of the election.The circumstances surrounding the layoff can be brieflystated.The election took place on September 17 between 7:30and 8:30 a.m. The ballots were counted and the resultsannounced that same morning about 9:30 a.m. TheRespondent's General Manager Holybee approximately 10minutes after the announcement of the election results in-structed drivers Arthur Bazan, Richard Babb, John Daley,"Uncle Jack" Brockway, and James Brockway to turn intheir company gasoline credit cards and handed them theirpaychecks. Holybee returned to the office. The five em-ployees immediately followed Holybee into the office and,with James Brockway acting as spokesman, demanded anexplanation. Holybee replied that the Company was "cut-ting back" and they were the drivers selected for layoff.When James Brockway threatened to go to the Board andprotest the layoff, Holybee replied that he was only follow-ing instructions.The layoff occurred in the middle of the workday and onaMonday, the start of a workweek. The employees hadreceived their paychecks on Friday, September 14. On Sep-tember 17, they were paid for the full day, although theywere terminated about 10 a.m.The Respondent at the time of the layoff employed ap-proximately 37 employees of whom 19 had signed cardsauthorizing the Union to represent them. Each employeelaid off on September 17 had signed a union card; no em-ployee who had not signed such a card was laid off on thatdate and as far as the record shows on any other date.The five laid off employees each had been employed bythe Company for a number of years and were regarded ascompetent employees whom the Respondent intended, as 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDPresidentMenkus testified,to recall to work at the firstavailable opportunity. They were not given any indication,however, that their layoff was only temporary and thatthey could expect to be recalled as soon as possible. To thecontrary, their request for an explanation for the layoffwas, in effect,ignored.In my opinion,the abrupt mannerinwhich the layoff was effectuated was calculated tofrighten the laid off employees into believing that they hadbeen permanently terminated rather than temporarily laidoff. This abruptness, coupled with the timing of the layoff,coming hard on the heels of the representation election,and the Respondent's openly expressed antagonism towardtheUnion,was further calculated to frighten theRespondent's employees into believing that the layoff wasmotivated by the Respondent's union animus.Also, in thisconnection,Inote that the manner in which the Respon-dent notified the employees of the September 17 layoff dif-fersmarkedly from the manner in which it handled a simi-lar situation in about 1970.Then,as will be described ingreater detail later in this Decision,Respondent,becauseof economic conditions, decided it needed to lay off em-ployees but, rather than abruptly lay them off without ex-planation,the Respondent's President Max Menkus assem-bled all of the Company's employees and told them that hewould have to lay off three or four until business improvedand explained the situation to the employees. This standsin marked contrast to the callous manner in which the Sep-tember 17 layoff was handled.The explanation for this unusual treatment of valued se-nior employees,the General Counsel urges,stems from theRespondent's desire to destroy the Union's campaign toorganize the employees. In this regard, I note that the lay-off occurred after the Union'sorganizational efforts weremet by a massive but largely unsuccessful unlawful coun-tercampaignby theRespondent 24 PresidentMenkuswarned employees, in effect, that if the Union won theelection that they would be out of jobs because he wouldsell all or part of his trucks or close the Company or termi-nate employees with the leastseniority.General ManagerHolybee echoed these sentiments and warned employees,in effect,that if the Union won the election the Respon-dent would close the business or would know which em-ployees to terminate or would terminate the employeeswith the least seniority. Also, Holybee warned that even iftheUnion failed to win the election that the employeesbehind the Union would be terminated. Finally, on the dayof the layoff, Vice President Menkus, inexplainingthe lay-off to an employee, in effect indicated that the layoff wasmotivated by union considerations.To recapitulate,the Respondent engaged in a massiveantiunion campaign designed to discourage its employeesfrom voting for the Union. The Union, despite theRespondent's coercive tactics, narrowly missed securing amajority of the employees' votes. The strength of the24Despite its massive campaign of coercion designed to discourage theemployees from voting for the Union,18 of the Respondent's 37 employeesvoted for the Union.The large number of votes for the Union came as acomplete surprise to President Menkus,who prior to the election, as hetestified,"felt sure we would not have any problem" because he believed thegreat majority of his employees would not vote for the Union He testifiedthat he "never dreamed" that so many employees favored the UnionUnion among the employees,as indicated by the results ofthe election,admittedly came as a complete surprise to theRespondent and indicated to the Respondent that its an-tiunion campaign had failed.Within 15 minutes after theannouncement of the election results and the knowledgethat it had a large number of union adherents in its em-ploy, the Respondent with no prior warning abruptly laidoff five of its drivers, all of whom had signed union author-izationcards.The layoffwas the first one in theRespondent's 14 years of existence.It took place in themidst of a workweek and the laid off employees were notallowed to finish out the workday. Despite their years ofservicewith the Respondent,the laid off employees' re-quest for an explanation for their layoff was,in effect, ig-nored by General Manager Holybee,whose response wasthat there was a"cutback"and they had been chosen forlayoff. The abrupt manner in which this layoff was effectu-ated was not consistent with the Respondent's conductprior to theUnion's campaign in a similar situation. Also,Vice President Menkus contemporaneously with the layoffexplained the selection of employees for layoff in termswhich indicated that union considerations played a part inthe layoff. Finally, prior tothe election General ManagerHolybee had warned that if the Union lost the election thatemployees behind the Union would be terminated. For allthese reasons,summarized above,the layoff of the fivedrivers on September 17 cnes out discrimination.The General Counsel urges that the September 17 layoffwas motivated by antiunion considerations but that,even ifthe layoff was necessitated by legitimate business consider-ations, the selection of employees for layoff was motivatedby unlawful considerations.For the reasons summarizedabove,Iam satisfied that the record establishes a strongprima faciecase of unlawful discrimination which imposedupon the Respondent the duty of going forward with evi-dence giving an adequate explanation for both the decisionto lay off and its basis for selecting the particular employ-ees for layoff. SeeN.L.R.B. v. Miller Redwood Company,407 F.2d 1366, 1369 (C.A. 9, 1969). In concluding that theGeneral Counsel has made outa prima faciecase of dis-cnminatoryselectionfor layoff,as well asa prima facieshowing that the decision was discriminatory, I have care-fully considered the lack of direct evidence that the Re-spondent knew that any of the laid off employees, otherthan James Brockway,were union adherents.But, for thereasons summarized above, I am convinced that the cir-cumstantial evidence establishes that Respondent, in se-lecting each of the five employees for layoff,was motivatedby its knowledge or belief that each one was a union adher-ent. Particularly relevant in this respect is the fact that ofthe employees selected forlayoff,all five had signed unioncards.Thispresents a telling percentage of a 100-percentlayoff of union card signers, while the percentage of unioncard signers employed in the voting unit,as a whole, wasonly 51 percent.When viewed in the context of theRespondent's extreme hostility toward the Union as ex-pressed by its unlawful preelection course of conduct, thisby itself indicates discriminatoryselectionfor layoff.N.L.R.B. v. Midwest Hanger Co. and Liberty Engineering Corp.,474 F.2d 1155, 1158 (C.A. 8, 1973). Also seeN.L.R.B. v.Chicago Steel Foundry Co.,142 F.2d 306, 308 (C.A. 7, M & J TRUCKING CO., INC.5991944), where the Court stated:To be sure, percentage evidence, standing along,will not support or sustain an order based on §8[(a)](3)of the Act. But the disproportionate treatment ofunion and nonunion workersmay be verypersuasiveevidence of discrimination,and may create an infer-ence of discrimination leaving it to an employer togive an adequate explanation of the discharge or lay-off . . . [Citations omitted.]I shall now set out and evaluate the Respondent's case-in-chief.2.TheRespondent's case-in-chiefa.The Respondent's reasonsfor deciding to lay offthe fiveemployeesThe Respondent contends that its decision to lay off em-ployees as implemented on September 17 was triggered bya recommendation of its accountant, Charles Stephens.Stephens,the owner of Transport Data Processing, a com-pany which does bookkeeping and accounting for a num-ber of motor carriers,was first employed by the Respon-dent in aboutApril.Following his normal practice, Ste-phens visited the Respondent's place of business on a date,described later in this Decision,for the purpose of prepar-ing an"Income Statement"forAugust.This statementconsists of an itemization of the Respondent'soperatingincome and expenses for the month.Stephens'investiga-tion revealed that operating revenues for August totaled$66,519 and operating expenses$87,875 showing a net op-erating loss of $21,456.Included in the expenses was a "re-serve" of $15,000 to cover an insurance expense which hadnotbeen incurred in August.In talking with theRespondent's office clerical who is the Company'sbook-keeper,Stephens testified,he was informed that the Re-spondent, although it had never been billed, owed an esti-mated $15,000 for certain insurance coverage for the 12-month period ending November 30. Based on his conversa-tionwith the Respondent'sbookkeeper and variousdocuments,not described,he estimated that the Respon-dent owed at least $15,000 for this insurance.Expectingthat eventually the Respondent would receive a bill for thisamount,Stephens,as he testified,included this amount asan added insurance expense forAugust. TheRespondent'sAugust income statement,as prepared by Stephens, in thisregard reads in the margin:"Included in the August state-ment of Income and Expenses,a reserve of$15,000 hasbeen established to cover a forthcoming final insurancestatement.This statement shall be subject to audit and ver-ification."Accountant Stephens informed President Menkus thatthis$15,000 insurance expense that he had discoveredmight eliminate a good portion of the Respondent's operat-ing profits for the 8-month period ending August 31. Ste-phens also advised President Menkus to liquidate the largeindebtedness as fast as possible In this connection Ste-phens, as he testified,asked President Menkus "if possiblyhe could reduce his labor force,but at the same time notsacrafice his service.Idon'tknow whether I suggested orwhether I asked, I don't recall. I just made-I possiblymade a suggestion.I think it was in the form of a sugges-tion rather than asking." President Menkus did not re-spond either affirmatively or negatively, he simply said hewould consider the matter.25 Thereafter, President Menkustestified that he met together with Vice President Menkusand General Manager Holybee at which time he decidedhe would lay off employees and, after discussing the matterwith Vice President Menkus and Holybee, selected fiveemployees for layoff. Briefly stated, the Respondent con-tends that its president prompted by a suggestion by itsaccountant that it reduce labor costs, for this reason, decid-ed to lay off the five employees involved in this case. Ireject this defense for the following reasons.(a)The testimony of GeneralManagerHolybee doesnot support President Menkus' contention that his decisionto lay off was prompted by a suggestion of accountantStephens. Also, Holybee's testimony on a significant mat-ter sharply conflicts with Stephens' story.Holybee testified that it was the Respondent's ownbookkeeper, not Stephens, who told the Respondent's offi-cials that it owed a substantial amount to an insurancecompany.Specifically,accordingtoHolybee,theCompany's bookkeeper, Helen, told management that itowed a substantial bill to an insurance company. She toldthem, according to Holybee, that the Respondent's insur-ance broker had not kept the Respondent currently billedbut had "all at once threw a big bill to us and we had tofigure something out." Yet, according to accountant Ste-phens, when he recommended a reduction in the laborforce, the Respondent had not been presented with such aninsurance bill. Indeed,Stephens testified that as late as thehearing in this case, January 1974, the Respondent still hadnot received such a bill and had not paid the estimated$15,000 allegedly owed the insurance company.(b) It would seem that if a decision to lay off employeeswas based upon legitimate business considerations thatPresident Menkus, who made the decision, and Vice Presi-dentMenkus and General Manager Holybee, whom heconsulted with, would have no difficulty in recalling whenthedecisionwasmade, especially since it was theRespondent's first layoff 26 Nevertheless, the testimony ad-duced by the Respondent on this essential point was vague,evasive, and inconsistent.President Menkus initially testified that his conversationwith Stephens which prompted his decision to lay off em-25The versionof what Stephens said to President Menkus when theydiscussedtheCompany'soperating income and expenses for August isbased upon the testimony of Respondent's witness Stephens I have notrelied upon President Menkus' version of this conversation On the subjectof the Respondent's decision to lay off employees and events which prompt-ed the decision,President Menkus was not a convincing witness He did notimpress me as a candid witnessimpress this regard, I note that the charge in this case alleging, among otherthings, that the September17 layoffwas unlawfully motivated, was filed onSeptember17Thus,Respondent was on notice at an early date that theevents which prompted the discharge were significant and possibly wouldinvolve it in litigationUnder the circumstances,it is not likely that thememory of Respondent'sofficialsof the events surrounding theRespondent's decisionto lay off wouldhave been dulled by the passage oftime 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees took place "around the 1st of August or the 1st ofSeptember. That was the month of August. I say aroundthe 5th of September, some where in that area." He thenunequivocally dated the conversation as occurring on Sep-tember 5, but then changed the date to August. Regardingthe date he decided to lay off the employees, PresidentMenkus initially testified the decision was made "at least"2 weeks before September 17 but then changed this to Au-gust 14 and still again changed his testimony, now placingthe date of his decision as occurring after he received acopy of the August income statement from accountant Ste-phens. This last date is obviously impossible inasmuch asPresidentMenkus admittedly did not receive this incomestatementuntilOctober 16.The testimony of Respondent's General Manager Holy-bee rather than clarifying the date when Respondent de-cided to lay off the employees only makes the matter moreconfusing. Holybee, at first, testified that the decision wasmade in late August, then testified he was first told therewas going to be a layoff in early August, then testified hisfirst information about the layoff came in September, thentestified that President Menkus between August 1 and 10told him he had decided to lay off employees, at whichtime the particular employees were selected for layoff.Vice President Menkus, the son of President Menkus,testified that he met with his father and Holybee in thebeginning of August "or thereabouts" at which time he wastold about the decision to lay off employees and, togetherwith his father and Holybee, selected the employees to belaid off. Later, when asked if he was certain that the deci-sion to lay off employees had been made in August, hetestified "I believe it was the beginning of August, correct."But then proceeded to change his testimony to the "end" ofAugust.In my opinion, the inability of the Menkuses and Holy-bee to place the decision to lay off with any degree ofexactitude and their vagueness and evasion and inconsis-tent testimony indicates a desire to conceal something il-legitimate rather than simply mere forgetfullness caused bythe passage of time.(c)Also relevant in evaluating the Respondent's justifi-cation for the September 17 layoffis itsexplanation for thetiming of the layoff. President Menkus and General Man-ager Holybee testified that the decision, and the selectionof the employees, for layoff was made on or about Septem-ber 10, 1 week before the actual layoff, at which time it wasalso decided to allow the employees selected for layoff tocontinue working until after the election of September 17.They further testified that, in accordance with this deci-sion,the Company's bookkeeper at that time, September10,made out separate termination checks for the laid offemployees to cover I day, September 17. This rings false.Respondent did not call its bookkeeper to substantiate thishighly unusual procedure allegedly used by Respondent,nor did the Respondent produce its checkbook or the can-celled checks drawn during this period which, according toHolybee, would show that the termination checks were infact made out 1 week prior to September 17.When asked why the Respondent chose the date of Sep-tember 17 to implement its decision to lay off employees,PresidentMenkus answered: "I was only waiting for theelection to be over and the decision on the vote. And eitherway-we would have probably had it worse, you, a lotmore, if it had went the other way, but as long as we hadone [referring to the fact that the Respondent won the elec-tion by one vote], I felt to layoff the few men we had toplan on." When the question was asked a second time,PresidentMenkus answered: "I thought the laid off em-ployees were entitled to vote . . . and I wanted to givethem their chance." No mention was made by Menkus thathis decision not to implement the layoff before the electionwas motivated by a belief that he could not lay off employ-ees prior to the election.27 Holybee, on the other hand, inexplaining why the layoff was delayed for I week untilimmediately after the election, testified: "We had the no-tice from the Board [referring to the Notice to Employeessubmitted to the Respondent for posting] and my interpre-tation of it was I could not lay anybody off or fire anybodyuntil after the election." Holybee did not refer to the lan-guage in this notice which Respondent had received oneitherAugust 21 or 22 which led him to believe that hecould not lay off or discharge employees prior to the elec-tion. I have carefully read this notice, General Counsel'sExhibit 9, and am of the opion it cannot be reasonably soconstrued. Indeed, Holybee admitted that prior to the elec-tion and after the Respondent received this notice that hedischarged employee Hal Boehm and that before discharg-ing Boehm telephoned the Board's Regional Office for ad-vice and the Board employee told him to do what he had todo.28 No one from the Board advised him that the Respon-dent could not terminate Boehm and the Respondent dis-charged Boehm on August 24To sum up, I find that the inconsistent reasons advancedby the Respondent to justify the alleged delay in imple-menting its decision to lay off, the patentlyfalse reasonsadvanced to justify the delay, the inability of Respondent'sofficials to place the date of the decision to lay off with anydegree of exactitude and their evasive andinconsistent tes-timony on this point, when coupled with the failure of theRespondent to produce its available documentation or itsbookkeeper to support its story that the decision postdatedthe election, all support an inference that the decision tolay off was not made until the time of the actual layoff,September 17.(d)An explanation for the vague, evasive, and inconsis-tent testimony given by the Menkuses and Holybee on the27 Later in response to a leading question, Menkus testified the "Notice toEmployees" forwarded to him for posting by the Board in connection withthe Union's petition for the election was interpreted by him to mean that hecould not lay anyone off Menkus was not a convincing witness when hegave this testimony which seemed to be an afterthought on his part If, bythis testimony Menkus was inferring that he would have immediately laidoff the five employees prior to the election but for his understanding of thenotice, it is inconsistent with his earlier testimony to the effect that he de-layed laying them off because he wanted to give them a chance to votewhich he thought they were entitled to do28 In explaining why he phoned the Board in the case of Boehm and notin the case of the five laid off employees, Holybee testified, in substance,that "he thinks" the reason was that his interpretation of the notice was thatan employer prior to a representation election can terminate employees forcause but cannot otherwise lay off employees for legitimate business rea-sons The notice does not support such an interpretation and, in advancingwhat he thought was his reason for treating the laid off employees different-ly thanBoehm,Holybee was not a convincing witness M & J TRUCKING CO., INC601subject of the date the decision to lay off was reached is thestronginferencethat the meeting between accountant Ste-phens and President Menkus, which allegedly triggered thedecision,did not take place untilafter thelayoff had al-ready occurred.Accountant Stephens services a number of clients be-sidesRespondent, whom he apparently visits each month.Stephens normally presumably does not have an indepen-dent recollection of the date he visits any one of his cus-tomers.Specifically, normally he would not remember theexact date when he visited the Respondent's premises andspoke with President Menkus about the Company's Augustoperating expenses. But Stephens does keep a "day book"in which he writes all his appointments and which he testi-fied contains the exact date when he met with Menkus andsuggestedthat Respondent reduce its work force. Respon-dent knew that this date was a vital part of its defense, yetStephens testified that he did not bring his day book withhim and his testimony indicates that he did not even con-sult this bookso asto refresh his recollection prior to com-ing to the hearing. When Stephens was asked to date hismeetingwith Menkus, he testified: "I don't recall the exactdate, but I do recall it was the early part of September. Iwill takea guess.Iwill say between the 5th and 10th ofSeptember." At this point Stephens was not a convincingwitness inmannerand bearing. Also unexplained was hisfailure to either bring his day book or at the very least toconsult it to refresh his memory about the date I would benaive to believe that prior to taking the witness stand Ste-phens had not been advised by the Respondent's attorneyas to the nature of the subject matter on which he would bequestioned, especially where, as here, Stephens in prepara-tion for this litigation had prepared certain documentaryevidence for use by Respondent. Stephens' inability to re-call the date of hismeetingwith President Menkus, hisunconvincing demeanor when he testified on this point,and the evasive and inconsistent testimony of PresidentMenkus as to when he met with Stephens make Stephens'day book crucial and I can only infer that the informationcontained therein would have been unfavorable to Respon-dent. Certain other testimony given by Stephens reinforcesthis inference. Stephens testified, in effect, that it is hispractice to send a written monthly income statement to theRespondent approximately 10 days after visiting the prem-ises and looking over the books of account. President Men-kus reluctantly admitted that he did not receive theRespondent's income statement for August from Stephensuntil October 16, thereby indicating that Menkus'meetingwith Stephens where Stephens recommended a cutback inpersonneldid not take place until after the layoff of Sep-tember 17.(e)Even assuming that accountant Stephens on orabout September 5 suggested to President Menkus that ifservice would not be compromised that the Respondentshould reduce its labor force, the evidence does not estab-lish thatMenkus during the normal course of businesswould have implemented this suggestion. It suggests theopposite.Prior to the layoff of September 17 and prior to theUnion's organizational campaign, the Respondent had ser-iously considered laying off employees but had rejectedthis course of conduct. Thus, in 1972 the Respondent lost$8,200. Unable to borrow money from the bank, the Re-spondent had to borrow $6,000 from PresidentMenkus inJanuary 1973 for itslicense platesand about $3,700 in Feb-ruary 1973 for a down payment on equipment. Vice Presi-dent Menkus testified that in late 1972, when Respondentrealized it was not operating at a profit, it recognized anddiscussed the need for layoff and further testified that evenbefore August 1973 "someone" suggested that employeesbe laid off. This suggestion, Vice PresidentMenkus testi-fied,was discussed by Respondent's officials and it wasdecided that rather than lay off employees to rearrange theCompany's "business activities." The rearrangement ap-parently worked out fine. In 1973, during the 6-month peri-od ending June 30, Respondent earned a profit of $18,000and in July earned a profit of $5,034. Its freight revenuesfor the month of August were the highest of any month in1973. However, Respondent's profit picture suffered in Au-gustin large part because of an unexpected $15,000 ac-countinginsurance expense. Thisexpense issimply a paperexpense for, as accountant Stephens testified, it has neverbeen paid. In fact, according to Stephens, the Respondenthas never even received a bill for this amount. Yet it isplain from the testimony of General Manager Holybee thatthe main factor which prompted the decision to lay off wasthis unexpectedinsuranceexpense of $15,000. Unexpectedthat is as far as Stephens was concerned, for it is plain thatPresidentMenkus had known about this alleged unpaidinsurance account as early as July. Menkus admitted thatas early as late July Respondent had received a notice ofcancellation of this insurance for nonpayment.In sum,what the record reveals is that Respondent with-in a year prior to the layoff of September 17, despite oper-atinglosses,had consciously chosen not to lay off employ-ees.The only substantial new element in the picture inSeptember was the Respondent's knowledge of the Unionand its animus.29In addition, the evidence establishes that the Respon-dent simultaneous with the September 17 layoff was forcedto curtailits services,a course of conduct contrary to whatStephens suggested. Thus, President Menkus admitted thatabout the same time that Respondent was laying off em-ployees on September 17, it discontinued a service to cus-tomers previously instituted which was similar to a parcelpost typeservice.Menkus testified that it was because ofthis parcel post type service that in about June or July theRespondent "put on a lot of new men." Menkus vaguelyindicated that the newservicewas discontinued because itturned out to be losing money. But this certainly was notreflected in the Respondent's operating position for thefirst 7months of 1973;30 it operated at a substantial netprofit. I cannot believe that the Respondent's sudden ces-sation of this service, about the same time as the layoff ofSeptember 17, was coincidental, but am of the opinion that29 In arriving at this conclusion. I have carefully considered the testimonyof President Menkus that in August business "took a down slump verybadly for some unknown reason"and that the Respondent's "receipts"dropped$2,000 to $3,000 each week Respondent's income statement for3gust shows that its receipts for that month were the highest for that year.AuPresident Menkus admitted that the Company had been using this ser-vice since 1972 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDitwas the natural result of the layoff of five drivers whichmeant that the Respondent had to cut back its services.Previously, when business conditions warranted a layoff,Respondent rather than lay off employees had reduced theworking hours of some employees. Thus, it is undisputedthat in 1970 due to poor business conditions the Respon-dent decided to lay off three or four of its employees. Atthis time President Menkus assembled all the employees,explained he would have to lay off three or four for a peri-od of time until business improved, and suggested that theemployees accept a 4-day week and in that way he wouldnot have to lay anyone off. The employees agreed to thissolution.No one was laid off. Rather, some employeeswere cut back from 5 to 4 days a week with the remainderworking 5 days.31 This condition existed for about 3 or 4months until business picked up, at which time everyoneresumed the normal 5-day workweek. When first asked toexplain his reason for not reducing the dnvers' hours ofwork rather than laying them off on September 17, Presi-dentMenkus testified that it would create a problem; itwould create dissention among the drivers. The driverswhose hours were reduced, Menkus testified, would feelthat he was favoring the ones whose hours were not re-duced. There is no evidence, however, that when this pro-cedure was used in 1970 that it caused any dissentionamong the drivers or problems for the Respondent. To thecontrary, it would seem that a driver would be much hap-pier to receive four-fifths of his week's pay than none at alland that the device of spreading the work would enable theRespondent to retain five of its more senior employeesrather than run the danger that they would accept otheremployment during their layoff. In my opinion, PresidentMenkus' explanation for failing to follow his past practiceof reducing employees' hours rather than laying off em-ployees does not withstand scrutiny.In short, even assuming that the Respondent's accoun-tant prior to the layoff suggested that the Respondent re-duce its labor force without sacrificing service does notipsofactomean that this is what prompted the layoff. For it isthe state of mind of Respondent, particularly that of itspresident, that is crucial to this case, not the state of mindof accountant Stephens. Here, the Respondent's decisionprior to the Union's campaign not to lay off employeesdespite operating losses, its cancellation of customer serv-ices because of the layoff, and its failure to maintain suchservices by following its past practice of reducing the hoursof some employees rather than laying off, establishes thatduring the normal course of events the Respondent wouldnot have laid off employees on September 17.Ultimate FindingsBased on the aforesaid findings in this section, I findthat the General Counsel'sprima faciecase is not rebuttedby the reasons advanced by the Respondent to support the71To the extent that President Menkus' testimony indicates that the em-ployees suggested the 4-day workweek and that all of the employees wereplaced on a 4-day workweek,I reject it in favor of the testimony of "UncleJack" Brockway who, of the two, impressed me as the more trustworthywitness on this pointdecision to lay off employees on September 17, rather, anexamination of Respondent's reasons reveals that they areeither patently false or pretextual.I further find that theimplausibility of the Respondent's justification for its deci-sion to lay off employees on September 17 reinforces theinference that in making this decision the Respondent wasmotivated,in significant part,by itsunion animus and adesire to once and for all discourage its employees fromsupporting the Union. 2 In so concluding,Ihave carefullyconsidered that from October through December the Re-spondent laid off five other drivers,that in December itrecalled the five discnminatees,and at the time of the hear-ing in this case,January 1974, it was operating with 30employees,approximately 8 less than at the time of thelayoff on September 17. Nevertheless,for reasons alreadyfully outlined,on balance,Iam convinced that the basisfor the layoff of September 17 was motivated in significantpart by the Respondent'sextreme animus toward theUnion and a desire to destroy once and for all the Union'sability to organize its employees.b.TheRespondent's reasons for selecting James Brockway,John Brockway,Richard Babb,Arthur Bazan,and JohnDaley for layoffJames BrockwayJames Brockway, a personal friend of President Menkus,has been employed by Respondent for about 6 years and isone of the Company's more senior drivers. President Men-kus testified that Brockway was selected for layoff becauseone of Respondent's customers, in February, had com-plained and asked that Brockway be replaced by anotherdriver.Menkus then added a further reason, "[Brockway]was the least productive. He wasn't as fast as a youngerman" and added then still another, "because he was anextra man to start with. If he had of been on a regular runor steady run, of course, I might have made a differentdecision. But as an extra man . .. I decided he would bethe logical man to go."Regarding the customer's complaint, Brockway for sev-eralmonths in 1972 and 1973 was delivering for Goerlich's,a company which distributes automotive parts. Goerlich,under a contract with Respondent, leased two ofRespondent's trucks and Respondent supplied the twodrivers, one of whom was James Brockway. The driversworked under the direction of Goerlich in delivering to itscustomers.On or about Wednesday, February 21,Goerlich's distributionmanager, Boling, told PresidentMenkus that because of customers' complaints he wantedBrockway replaced with another driver or Goerlich wouldstop doing business with Respondent.33 Menkus agreed32Although,as indicated earlier, I am of the opinion that the evidenceestablishes that Respondent either knew or suspected that each of the fiveemployees selected was a union sympathizer, the law is settled that a lack ofknowledge of the union sentiments of laid off employees is no defense to aviolation of Section 8(a)(3) where, as in the instant case,the layoff wasmotivated by a desire to thwart the Union's efforts to organize the Compa-ny E g.Arnotdware Inc,129 NLRB 228, 229 (1960)33Customers were complaining that Brockway was leaving automotiveparts stacked on four-wheel carts rather than unloading and removing thesecarts from their premises M & J TRUCKING CO., INCand immediately notified Brockway that he was being re-placed.Menkus did not, however, then or thereafter eitherreprimand or criticize Brockway about the matter.He sim-ply informed Brockway that Boling was mad and thatBrockway was being replaced with another driver at theend of that workweek. He gave Brockway a choice of anew route, the West Los Angeles route which he had previ-ously driven for a number of years, or a San Diego route,and told Brockway to decide which one he wanted .14Brockway, however, injured himself that Friday and wasabsent from work until approximately July 1.Regarding the contention that Brockway when he waslaid off was employed as an extra man, the evidence estab-lishes that, upon his return to work about July 1 until thelayoff, Brockway was employed as a "utility driver." In thiscapacity he filled in for drivers on vacations and absentfrom work, or was otherwise used wherever needed. Thiswas not, however, a job which the Respondent created forBrockway. General Manager Holybee admitted that theRespondent at all times, presumably even after the layoff,normally employed utility drivers. In other words, contraryto President Menkus' testimony, James Brockway was notan extra man at the time of the layoff.PresidentMenkus' testimony that Brockway was theleast productive driver is not supported by an iota of evi-dence. When asked to explain this contention, Menkus wasunable to do so and simply evaded answering the question.Based on the foregoing, I find that President Menkus'uncorroborated assertions that James Brockway at thetime of the layoff was an extra man and the least produc-tive driver are patently false.35 I further find that the com-plaint or complaints by Goerlich did not lessen PresidentMenkus' estimation of James Brockway as an employeewhose services he valued. Brockway, one of the Company'smost senior employees, was a personal friend of Menkus.Goerlich's demand that he be replaced by another driverwas the first and last complaint ever made to the Respon-dent against Brockway in his approximately 6 years of ser-vice.36And it is clear that Respondent did not viewBrockway's problem at Goerlich's seriously but considereditas an isolated incident. Brockway was not reprimandedor criticized about this matter. Instead he was given hischoice of a new jobassignment.Also an indication that theRespondent on September 17 regarded Brockway as a val-ued employee is the fact that he was one of two employeesgranted a raise in pay 1 month before he was selected forlayoff, and the further fact that in late June President Men-34 Based on the credible testimony of James Brockway who on this mat-ter impressed me as being a more credible witness than President Menkus35 In this regard,Ialso note that General Manager Holybee did not cor-roborateMenkus on these contentionsHolybee testified that his only rea-son for recommending that Brockway be selected for layoff was the com-plaint by Goerlich36 Brockway,when told by President Menkus about his removal from theGoerlich job at Goerlich's request, objected vehemently and told PresidentMenkus that the Goerlich complaints were the only ones ever made againsthis work in all the years of his employment President Menkus at the hear-ing did not deny this was a fact,rather, when asked "had you ever hadcomplaints from other customers about [Brockway]." Menkus evaded thequestion and never answered it It was admitted by Menkus that upon thereturn of Brockway to work until his layoff, there were no complaints abouthis work603kus informed a group of employees that James Brockwaywas a "fantastic" driver, that he was one of thefastestdrivers ever encountered by Menkus, who would not mindhaving a couple of dozen in his employ like Brockway.37In summation, I find that the reasons put forward byRespondent to justify the selection of James Brockway forlayoff are in part patently false and in part pretextual, andfurther find that the evidence establishes that Brockway,one of the Company's most senior employeesas well as apersonal friend of President Menkus, was on September 17regarded by President Menkus as a valued employee.38John "Uncle Jack" BrockwayJohn "Uncle Jack" Brockway has been employed by theCompany for approximately 6-1/2 years. When selectedfor layoff, he was among the top five or six employees inseniority. In other words, he had been in the Company'semploy longer than about 28 drivers. President Menkustestified that he was a good and reliable driver. In fact, inApril,when Brockway asked fora raise inpay,Menkus,according to Brockway's credible testimony, told him hedeserved a raise and could expect a good one in the fu-ture.39 Thereafter, I month before he was selected for lay-off,Brockway was one of two employees who received araise in pay Based on the foregoing, I find that at the timehewas laid off John Brockway was one of theRespondent's most senior employees whose services werehighly valued.President Menkus testified that he selected Brockway forlayoff because the volume of business on his route, theCovina route, had fallen off to such an extent that it madesense economically to consolidate this route with the adja-cent one. When asked why a driver with less seniority wasnot selected for layoff rather than Brockway, and Brock-way assigned to the route of a less senior driver, PresidentMenkus answered:.. . because I had men like Tommy Brockway thatwere doing a good job, and he would have to learn allover again. On top of that, our policy is to try to havethe men end their runs where they live so they don'thave to drive the trucks all back to work. They justtake the trucks back home with them. This saves themgas and oil and it saves us gas and oil.And then in response to a leading question, Menkus testi-fied that another consideration in selecting Brockway forlayoff over less senior employees was that, if he had beentransferred to another run, he would have had to drive a37 Based on the credible testimony of employee Edwin Gaudette I rejectPresidentMenkus' testimony that he was referringto Thomas Brockwayrather thanJames Brockway when he madethesestatements.Of the twowitnesses,employeeGaudette impressed me as the more trustworthy38 f note thatif the layoff made it necessaryto transfer JamesBrockwayto anotherdriver's route, this wouldhave been accomplished easily.Presi-dent Menkus testifiedthat senior drivers, suchas Brockway,are able to shiftaround between various routes withoutany difficulty In fact, this is exactlywhatBrockway had beendoing as autility driver79 To theextentthatPresidentMenkus'recollectionof this conversationdiffers from Brockway's, I reject it as Brockwayimpressed me as the moretrustworthywitness 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDtruck larger than the 1-ton truck he had been driving on hisCovina route.Regarding the drivingof a largertruck, both Holybeeand Menkus testified that they were unhappy with Brock-way because he refused to use a larger truck, when neces-sary, on his Covina route. It is undisputed, however, thatRespondent at no time expressed this alleged dissatisfac-tion to Brockway, let alone reprimand or criticize him forhis alleged refusal touse alarger truck. Brockway, whotraditionally drove a small (1-ton) truck on his Covinaroute, admittedly indicated to employees he would just assoon drive a small rather than a large truck but, as hecredibly testified, Brockway never indicated to either Holy-bee or Menkus that if Respondent asked that he wouldrefuse to drive a larger truck4° This is not surprising be-cause Brockway, with 22 years of experience drivingtrucks, has no difficulty, as he testified, in driving the largertrucks used by Respondent whichare smallin comparisonto thesizeof the trucks Brockway has handled in the past.In fact, upon his reinstatement by the Respondent in De-cember, he was assigned to and drove a larger truck with-out objection. Based on the foregoing, I find that Respon-dent at no time believed that Brockway would refuse todrive one of the Respondent's larger trucks, nor did Re-spondent regard Brockway's preference expressed to ex-ployees for a small truck as a matter of concern.Likewise without substance is the Respondent's refusalto transfer Brockway to the route of a less senior driverbecause the new drivers were doing a good job and if re-placed would have "to learn all over again."41 For it isnatural for an employer to retain a senior employee in alayoff by virtue of his superior experience, proficiency andservice, and the failure to do so, when the senior employeeisa union adherent, supports an inference that the actualmotive for the employees selected for layoff was pretextual.N.L.R.B. v. American Casting Service Inc.,365 F.2d 168,174 (C.A. 7, 1966);N. L. R. B. v. Tennessee Packers,390 F.2d782, 784 (C.A. 6, 1968);N.L.R B v. S. E. Nichols-Dover,414 F.2d 561, 564 (C.A. 3). The absence of a contractualrequirement or a past practice of following seniority doesnot rebut this inference, for it is predicated not on a legalobligation but on normal, sound business practice.Differ-ential Steel Car Co.,75 NLRB 714, 716 (1948);Consolidat-ed Industries Inc.,108 NLRB 60, 66-67 (1954). Indeed, inexplaining why the Respondent recalled one of the laid-offemployees, Richard Babb, who had even less seniority thanBrockway, PresidentMenkus testified that experiencedemployees were needed in the trucking business, that it wasdifficult to find experienced employees, "so we usually hirethem back rather than try to start all over again."42 More-40 Respondent'sonly evidence that Brockway refused to drive a largertruck was the testimony of Holybee that once Brockway refused to followHolybee's instruction to use a larger truck Brockway allegedly told Holy-bee he would rather make two trips using the 1-ton truck,whereupon Holy-bee testified he told Brockway "go ahead " I reject Holybee's testimony Ofthe two witnesses,Brockway was the more credible41President Menkus' refusal to transfer Brockway to another run for theadditional reason that it was contrary to the Company's policy "to try tohave the men end their runs where they live" rings false In this regard,when Respondent recalled Brockway from layoff,it reinstated him not tothe Covina route, the area in which he resides, but another routeover, the pretextual nature of Brockway's selection for lay-off, instead of a less senior dnver, is bolstered by the factthat Brockway, as shown above, was admittedly regardedby Respondent as a highly valued employee.Based upon the foregoing, I find that the reasons ad-vanced by the Respondent for selecting John "Uncle Jack"Brockway for layoff were in part patently false and in partso insubstantial as to indicate they are not the real reasons.Arthur BazanArthur Bazan had been employed by Respondent forabout 2-1/2 years when he was laid off. It is undisputedthat he always did a good job and that no one ever crit-icized his work. President Menkus admits that Bazan was a"good worker," one of the Company's "better drivers,"whom Menkus selected for layoff, he testified, only be-cause he had told Menkus and Holybee that he intended toterminate his employment when he finished night schooland qualified as a driver of diesel tractors.Bazan in August enrolled in a 9-week course, which heattended after working hours, designed to qualify him todrive diesel tractors which are more powerful than the nor-mal tractors and are designed to haul so-called "semis."Respondent does not own such equipment. The drivers of"semis" generally are higher paid than other drivers. Presi-dentMenkus and General Manager Holybee knew thatBazan was attending classes to qualify as a diesel driver.The only comment that either one made to Bazan aboutthe matter was a remark by Holybee to the effect that per-haps by the time Bazan qualified to drive a semi the Re-spondent would have such a truck for him to drive. Bazancredibly testified that he did not indicate at any time toeitherMenkus or Holybee that he intended to terminatehis employment with the Respondent upon completion ofhis course in diesel driving.43 In fact, despite his completionof the schooling in October and his qualification to drivediesels, Bazan accepted the Respondent's request, made inDecember, that he return to work. When asked why theRespondent recalled Bazan from layoff despite its pro-fessed knowledge and concern over his expressed intent toeventually terminate his employment, President Menkustestified, " ... I thought sure he would not come back towork, because I felt that he had another position. . . . Butwe called him as one of our better men, and we called himfirst."Bazan returned to work and was still employed atthe date of the hearing. President Menkus admitted Re-spondent did not speak to Bazan at the time it recalled himor since his recall about whether he intended to carry outhis alleged prior warning and quit the Company's employ.Based upon the foregoing, I find that the reason reliedupon by President Menkus for selecting Bazan for layoff ispatently false and further find that when it selected him forlayoff the Respondent regarded Bazan as a highly valuedemployee and did not regard Bazan's intent to qualify as a42 In this regard, President Menkus also testified that the Respondent'smore senior drivers, such as Brockway, were able to shift around and handleany of the Company's routes without any difficulty3 I reject the contrary testimony of President Menkus and General Man-ager Holybee They were not convincing witnesses, whereasBazan was animpressive witness M & J TRUCKING CO., INC.driver of diesel-powered trucks as a matter of concern.Richard BabbRichard Babb when laid off had been employed by theRespondent for approximately 4-1/2 years. President Men-kus, in substance,testified that in selecting Babb for layoffhe was motivated by two things.(1) In 1972,without givingnoticeBabb abruptly terminated his employment andabandoned the Company's truck. (2) In late July or earlyAugust,on one occasion,Night Manager Richard PerduenotifiedMenkus that"Babb refused to go downtown tomake pickups."For the reasons set forth below,I find thatPresidentMenkus' testimony about his motivation for se-lecting Babb for layoff is patently false.In about May 1972, because of personal problems Babbone weekend abruptly left California for Oregon and, withno notice to Respondent,terminated his employment. Inthe process he left his company truck parked at a truckstop hear his home."Upon his return from Oregon some 3or 4 months later,Babb visited his former employees at thecompany premises at which time President Menkus invitedhim out for lunch and solicited him to return to work 41Babb accepted and was reassigned his old route and in 2weeks was paid his former rate of pay.At no time didMenkus or Holybee either speak to Babb or criticize orreprimand him for, without notice,having quit his employ-ment and having"abondoned"theCompany'struck.Based on the foregoing,I find that President Menkus' testi-mony that this conduct played a part in his selection ofBabb for layoff is patently false,and further find that Re-spondent if it ever in fact held this conduct against Babbplainly forgave and forgot.President Menkus testified that on one occasion late inJuly or early in August the Company'snightmanager,Richard Perdue,toldMenkus that he had sent Babb homeearly because"Babb refused to go downtown to makepickups." It is undisputed that neither Menkus nor GeneralManager Holybee ever spoke to Babb about this allegedmisconduct.This is not strange because Babb credibly tes-tified that he never engaged in this misconduct.He credi-bly testified,however, that on one occasion when NightManager Perdue asked him to drive to downtown Los An-geles and make some pickups,his truck was not availablebecause it was being repaired,there was no spare truckavailable and that he so informed Perdue. Perdue, a wit-ness for Respondent,testified in an unconvincing mannerand at times his testimony was incomprehensible. Evenwhen viewed most favorably to Respondent,however,Perdue's testimony flatly contradicts President Menkus' as-sertion that Perdue told him he had sent Babb home earlybecause "Babb refused to go downtown to make pickups."Perdue admitted that when asked by Menkus why certaindeliveries had not been made as scheduled,he told Menkusthat Babb had not been able to take them because "[Babb]44 It was Babb's practice,approvedby theRespondent,to take his truckhome451 reject the testimony of President Menkus insofar as he infers thatBabb asked for hisjob back Of the two witnesses,Babb impressed me asthe more trustworthy605said his truck was being worked on, that's all I know."Perdue further admitted that he had no reason to believeBabb was lying to him,and it is clear that Perdue did notindicate any such belief to President Menkus. Based uponthe foregoing,I find that President Menkus' contentionthat in selecting Babb for layoff he was motivated in partby his refusal to make a downtown pickup to have beenmanufactured from whole cloth.John DaleyPresidentMenkus testified John Daley was selected forlayoff because: (1)Over a period of 2 years,in a belligerentmanner,on approximately six occasions Daley had burstintoMenkus' office and demanded a raise in pay. (2) In themornings Daley refused to drive his truck from OrangeCounty where he lived and normally worked to service acustomer,Motor Wheel&Rim, located in the Los Angelesarea.(3)A shipping clerk,Jones, employed by MotorWheel & Rim complained two or three times that Daleywas not doing his job properly.There is nothing in the manner in which Daley voicedhis wage grievance to President Menkus which was calcu-lated to cause Menkus to take offense.In fact,there is nocontention or evidence that, prior to testifying in this pro-ceeding, PresidentMenkus ever told Daley or otherwiseindicated that he viewed Daley's conduct with distaste.The record indicates that it was not uncommon for em-ployees to visit President Menkus in his office. Also, I can-not ignore the fact that the employees employed by Re-spondent are for the most part truckdrivers not clericals. Inthis regard,at one point when President Menkus was asked"it is true from time to time that you have accepted a littleobstinacy from the drivers,"he testified "all the time, ar-gue, you know.We go through that. It's good-natured fun,Iguess you call it."PresidentMenkus' second reason for selecting Daley,the alleged refusal to pick up merchandise,lacks specifici-ty.Whether Daley engaged in this alleged misconduct onone or numerous occasions and on what dates is not clear.Nor is there any contention or evidence that he was evercriticized for engaging in this alleged misconduct. Daleyconvincingly testified that he never engaged in this type ofconduct.Ibelieve him.Finally, regarding the third and last reason for the selec-tion of Daley for layoff,he credibly denied having engagedin the misconduct attributed to him at Motor Wheel &Rim and further credibly denied that shipping clerk Jonesever complained about his work. The only remark voicedtoDaley by Jones which might be construed as a com-plaint was when Jones on one occasion told Daley that acustomer had complained that it had not received one ofDaley's deliveries.It is undisputed that neither PresidentMenkus nor General Manager Holybee ever told Daleyabout the alleged misconduct attributed to him by shippingclerk Jones, nor that they ever criticized Daley for engag-ing in such conduct. Based on the foregoing,Ifind thatDaley did not engage in the misconduct attributed to himby President Menkus in connection with his work at MotorWheel & Rim and further find that at no time did Respon-dent ever believe that Daley'swork for this customer was 606DECISIONS OF NATIONALLABOR RELATIONS BOARDless than satisfactory.For the reasons set out above, I find that the reasonsrelied upon by Respondent to justify its selection of Daleyfor layoff in large part are patently false and that Daley'sso-called belligerent requests for a wage increase were atno time regarded by Respondent as an act of misconductor insubordination. I further find that Respondent's selec-tion of Daley for layoff is incredible. Daley, employed forabout 5 years by Respondent, was one of its more seniordrivers who President Menkus admitted was a "good" driv-er.That Menkus valued Daley more than others with lessseniority is indicated by the fact that Daley was designatedas the man in charge of a group of less senior drivers inconnection with the daily transfer of freight between thedrivers' trucks.Ultimate FindingsFor the reasons set outabove,I find that the explana-tions asserted for the selection of Richard Babb,ArthurBazan, JamesBrockway, JohnBrockway, and John Daleyfor layoff on September17, 1973,are either patently falseor obviouslypretextual and played no part in the selectionof these employees.Under thecircumstances,I am of theview that the evidence introducedby theRespondent fellshort of dissipating the unfavorable inferences to be drawnfrom the General Counsel'sprimafaciecase,rather the in-substantiality of the Respondent's justification bolsters theinferenceof discriminatorymotivation.Accordingly, evenassuming the decision to reduce the work force on Septem-ber 17 was motivated by legitimate economic consider-ation,I find that a preponderance of the evidence estab-lishes that the selection of each one of the employees laidoff on that date was motivated in significantpart by un-lawful union considerations,in violation of Section 8(a)(1)and (3) of the Act.46C. The RepresentationCase (Case21-RC-13365)The Union urges in its objections to the representationelection conducted on September 17, in substance, that theRespondent engaged in the following misconduct: Threat-ened employees with discharge if they signed union author-ization cards; threatened employees with discharge uponthe conclusion of the election; interrogated employees as towho signed up with the Union; and threatened to eithersell or close down its place of business if the Union wonthe election.Upon the basis of the findings and conclusions previous-ly set out in this Decision, I further find that the Respon-dent, during the critical period prior to the representationelection, engaged in unfair labor practices which preventedthe employees from freely exercising their choice in theelection.Accordingly, I shall recommend that Case 21-RC-13365 be severed and remanded to the Regional Di-46 The fact that the Respondent did not selectfor layoffother knownunion adherents,of course,is no defense For, it is settled that the fact thatan employer"retained some union employees does not exculpate him fromthe charge of discrimination as to those discharged"N L R B v W CNabors Co,196 F 2d 272, 276 (C A 5, 1952)rector for Region 21 and,in view of my findings below inconnection with the alleged refusal to bargain by the Re-spondent,I shall further recommendnot onlythat the elec-tion held on September17, 1973,be vacated and set asidebut that the petition in said case be dismissed.E. The Refusal to BargainIt is undisputed and I find that all truckdrivers and me-chanics employed by the Respondent constitute a unit ap-propriate for the purposes of collective bargaining. On orabout August 21 or no later than August 22, the Respon-dent received a letter from the Union which, among otherthings, informed Respondent that the Union represented amajority of the employees in the appropriate unit and re-quested a meeting to negotiate the terms of a collective-bargaining agreement. Respondent did not answer the let-ter.The Respondent, at the hearing, indicated that theUnion's bargaining demand was ineffectual assertedly be-cause, by referring to "dock workers," the Union includeda type of employee not employed by the Respondent.47However, if the Company were confused by the demand, it"certainly had the opportunity to resolve such by a simplequery of the Union representative......N. L. R. B. v.Transport Inc., of South Dakota,453 F.2d 193, 196 (C.A. 8,1971).And since the Respondent did not even offer theinappropriateness of the unit demanded as a reason forrefusing to recognize the Union, the admonition of thecourt inTexaco, Inc v. N.L.R.B.,436 F.2d 520, 523 (C.A.7, 1971) is pertinent:When the unit description, although unclear, leavesno doubt as to the claim of representation of a majori-ty of the employees, the employer is not justified inrefusing to bargain. "The proper course for the em-ployer in those circumstances is to refuse to bargainwith respect to those employees whose unit status isdisputed, not to wholly refuse to bargain."In any event, it is settled that where the deviation betweenthe bargaining unit requested by the union and the uniteventually found appropriate is insubstantial, as it is in thiscase, it cannot justify an employer's refusal to bargain. N.L.R.B. v. Richman Bros. Co,387 F.2d 809, 813 (C.A. 7,1967).Based on the foregoing, I find that the Respondent on orabout August 21, 1973, and continuing thereafter, has re-fused to bargain collectively with the Union in an appro-priate bargaining unit.The parties stipulated that on the date of theRespondent's receipt of the Union's demand letter-Au-gust 21 or 22-there were 38 employees employed in theappropriate bargaining unit. It is undisputed that 20 ofthese employees had signed union authorization cards.These cards, which are identical, unequivocally recite thatthe signer authorizes the Union to act as bargaining repre-sentative- "I, the undersigned employees of [Respondent]4" The record establishes that the Respondent does not employ "dockworkers" as such Its truckdrivers perform this type of work when necessary M & J TRUCKINGCO., INC.hereby authorize [the Union] as my collective bargainingrepresentative with my employer with respect to my wages,hours, health and welfare, pension protection, workingconditions and other conditions of employment." Based onthe foregoing, I find that on August 21 the Union had beendesignated as the exclusive bargaining representative by 20of the 38 employees employed in the appropriate unit. Ishall now evaluate the contention of the Respondent thatat least one of the union authorization cards is invalid,thereby defeating the Union's majority statusIt is settled that, where an employee has signed an unam-biguous authorization card of the type here, it counts as adesignation unless the Respondent can demonstrate thatthe card's clear language was "deliberately and clearly can-celled by a union adherent with words calculated to directthe signer to disregard and forget the language above hissignature."N L.R.B. v. Gissel Packing Co.,395 U.S. 575,606 (1969). In particular, "there is nothing inconsistent inhanding an employee a card that says the signer authorizesthe union to represent him and then telling him that thecard will be used first to get an election."Gissel, supraat607-608. Accord:Texaco v. N.L.R.B.,436 F.2d 520, 523-524 (C.A. 7, 1971). Indeed, the Supreme Court inGisselexpressly validated the authorization cards where each ofthe employees "were toldone or moreof the following' (1)that the card would be used to get an election, (2) that hehad the nght to vote either way, even though he signed thecard......Supraat 584, fn. 5. In evaluating the validityof the Union's card:The Board looks to substance rather than to form. It isnot the use or nonuse of certain key or "magic" wordsthat is controlling, but whether or not the totality ofcircumstances surrounding the card solicitation issuch, as to add up to an assurance to the card signerthat his card will be used for no purpose other than tohelp get an election.[Levi Strauss],172 NLRB 732,733 (1968), fn. 7 [cited with approval inGissel, supra,608, fn. 27].Guided by these settled principles, I have evaluated thetestimony connected with the signing of all the authoriza-tion cards. For 17 of the cards 48 the evidence does notconflict on matters of substance. When the evidence isviewed most favorably for Respondent, the representationsmade to these 17 cardsigners do not suffice to "deliberatelyand clearly cancel" the unambiguous language of thecards.Gissel, supraat 606. The statements of the solicitorsmade in connection with the signing of these 17 cards, inmy opinion, are not materially different from those whichthe Supreme Court inGisselfound did not taint certaincards involved in that proceeding.49Gissel, Supraat 608, fn.48 The 17 are G C Exh 5,6, 8, 10 through 16, 18 21 through23, and 25through 2749 Respondent also contends that the card of employeeKalmisan (G CExh 6),which was solicited by James Brockway,is tainted because Brock-way falsely represented that a majority of the employees had signed cards,thereby misleading Kahnisan In response to Kahnisan'squestion, "howmany men roughly have cards signed right now," Brockway replied"proba-bly" 18 to 22 or25, and when asked by Kalinisan if he thought"the majon-ty of men are on our side,"answered in the affirmativeActually only 19 of6075. The cards signed by employees Jaime Gonzales, DonaldJeffenes, and Jose Martinez, however, raise more difficultquestions as to whether there occurred misrepresentationswhich would invalidate any one of these cards. I shall setout the evidence in detail as it relates to these cards.Jaime Gonzales' CardJaime Gonzales was solicited to sign a card by employeeJames Brockway, who credibly testified that he told Gon-zales "here is a card from the union for representation" or"here is a card to sign for the Union to come in." Gonzalesin response stated that he was afraid to sign the card forthe reason that he and fellow employee Jose Martinez hadrecently gone through a union's organizational campaignwhile employed by another employer and had been laidoff.Brockway told Gonzales "if you are with us you signthe card." Gonzales in Brockway's presence filled out thecard and stated he wanted the matter kept confidential,repeating his fear of getting laid off. I find, based on theforegoing, that the words used by Brockway in solicitingGonzales reinforced the literal meaning of the card. Brock-way, however, also talked of an election. He told Gonzalesthat the Union needed a majority to win an election, thattheUnion was close to having enough cards for an elec-tion, and asked Gonzales "are you with us on the vote ornot . . for the Union, for the Union coming in."Iam of the opinion that the above-described talk of anelection was not calculated to direct Gonzales to disregardand forget the language over his signature Nor, in myview, does Brockway's testimony that Gonzales "signed thecard in order to have the vote" invalidate his card. Thistestimony was in the form of a conclusion in response to aleading question: "Q. [By Mr. Reiner] So he signed thecard in order to have the vote? A. Yes." It was preceded byBrockway's specific denial that Gonzales had stated thathe did not want the Union to represent him unless it wonthe election and that was why he was signing the card.Previously, as described above, Brockway had told Gon-zales that the card was for union representation or for theUnion to come in. There is nothing either in Brockway'stestimony or the whole record, and Gonzales did not testi-fy, that Gonzales signed the card "in order to have thevote." Viewed most favorably for Respondent, the recordonly establishes James Brockway's belief as to what thesubjective motivation of Gonzales was when he signed thecard. Inasmuch as Gonzales' subjective motivation is com-pletely irrelevant on the question of the validity of his card,it follows that Brockway's guess as to Gonzales' motivationis equally as irrelevant. SeeGissel, supraat 608. For thesereasons, I am of the opinion that the Respondent has notprovided the requisite proof to overcome the clear authori-zation set forth in the card signed by Jaime Gonzales.Even assuming, however, that Gonzales expressly indi-about 39 had signed at that time Viewed in the context of the entire conver-sation. this exchange does not establish that Kalmisan in signing the cardrelied upon this representation In any event, the law is settled that state-ments of this type are not material in determining the validity of cards evenwhen signed in reliance thereonN L R B v Boyer Brothers Inc,448 F 2d555, 562 (C A 3, 1971),Local 153, International Ladies' Garment Workers'Union [Marie Phillips Inc I. v N L R B443 F 2d 667, 669 (C A D C, 1970) 608DECISIONSOF NATIONALLABOR RELATIONS BOARDcated "he signed the card in order to have the vote," itwould not, by itself or when viewed in its setting, invalidatethe card signed by Gonzales. Theevidence in itstotalitysimply does not establish words or conduct calculated tolead Gonzales to believe that he was signing the card onlyto have an election. I thing that the language of the CourtinTexaco Inc. v. N.L.R.B,436 F.2d 520 (C.A. 7, 1971), isespecially pertinent:.. . the cards are valid under theGisseltest.Whilethere was some talk of an election,itdoes not appearthat promises of an election were the sole inducement forthe signatures.We disagree with the company's con-tention that an assurance of an election alone disquali-fies a card.[Supraat 523.] [Emphasis supplied]We think thatGisselmeansthat there is some pre-sumption of regularity which attaches when an em-ployee signs an application card andthis presumptionis not overturned merely because an employee might havewished to be committed only to anelection.The compa-ny has not demonstrated that the language of thecards is "deliberately and clearly canceled" by the ac-tivities of the solicitor.Gissel, supraat 606.[Supraat524.] [Emphasis supplied.]Donald Jeffries' CardDonald Jeffries was solicited to sign a union authoriza-tion card by "Uncle Jack" Brockway in a beer bar oneafternoon after working hours. Jeffries, a witness called byRespondent, initially testified, in substance, that Brockwaytold him he wanted to get enough cards signed "to get avote" to bring the Union in and stated to him that theemployees would meet first with President Menkus beforethey turned in the cards. He further testified that, althoughhe filled out the card-printed his name, address, the date,home phone number, rate of pay, and classification-andsigned the card, he did not read it butjust "glanced" at thecard inasmuch as it was dark. In what appeared to be aneffort to justify his testimony that he filled out and signeda one-sentence card without reading it, Jeffries, whenasked "you didn't read the card," answered "Well [Brock-way] told me that it was a card that was a pledge to join theUnion, and it would save me-like if the Union got in, itwould save me a hundred dollars in union dues for signingthe card then." More specifically, Jeffries then testifiedthat Brockway told him that employees who signed cardswould pay aninitiation fee of$50 and those who did notsign cards would have to pay a fee of about $150."Uncle Jack" Brockway's version of what took place dif-fers substantially from Jeffries' testimony. Brockway tellsthe following story. He informed Jeffries that he had unionauthorization cards and that if a majority of the employeessigned the cards, the Union would be their bargaining rep-resentative. If Jeffries desired to have the Union, Brockwaytold him, he could sign an authorization card. Jeffries tooka card, read it, and then filled it out and signed the card.Brockway denies there was any talk about an election. Healso denies that Jeffries was told that by signing a card hewould get a cheaper union initiation fee. But Brockwaytestified that during the course of their conversation Jef-fries asked about the Union's dues and Brockway, havingno knowledge about the Union's dues scale but havingheard that its initiation fee was about $150, in response tothis question told Jeffries that the Union's initiation feewas approximately $150. Regarding his saying that the em-ployees would meet with President Menkus before theunion cards were turned in, Brockway admitted that hetold Jeffries that the employees would have a meeting withPresidentMenkus about wages and sick leave and otherworking conditions before they turned the cards in.Of the two witnesses, "Uncle Jack" Brockway's demean-or was the more convincing. He impressed me as beingmore trustworthy and reliable than Jeffries and I credit hisversion of what was said when he solicited Jeffries to signthe union card.Briefly stated, Brockway handed Jeffries a union cardand explained that if he wanted to be represented by theUnion, he should sign the card. In response to Jeffries'inquiry, Brockway indicated the amount of the Union'sinitiation fee.And Brockway volunteered the fact thatprior to turning in the cards the employees would meetwith President Menkus to discuss the employees' griev-ances. Jeffries then read the card and signed it.I find that nothing said by Brockway forecloses the useby the Union of the card signed by Jeffries for the purposedesignated on its face. Particularly, I am of the opinionthat the representation made to Jeffries that the employeeswould meet with President Menkus before turning in thecards, even though no such meeting ever took place, isinsufficient by itself to establish that Jeffries relied on orwas coerced into signing the card by this representation.Nor do the circumstances surrounding the signing of thecard establish such reliance or coercion. In this regard, Ihave carefully considered the fact that Jeffries, in responseto a leading question asked by Respondent, testified thathe signed the card after having been told by Brockway "itwas for the purpose of having enough drivers sign in orderfor the drivers to have a meeting without the union." I havepreviously found, however, that, although Brockway repre-sented that the employees would meet with President Men-kus before turning in the cards, he did not tell Jeffries, asJeffries testified, that this was the purpose for signing thecards. Putting to one side Jeffries' unimpressive demeanorand the fact that this testimony was elicited by a leadingquestion,50 the testimony rings false. That Brockway toldJeffries that he was asking him to sign a union authoriza-tion card "for the purpose of having enough drivers to signin order for the drivers to have a meeting without theUnion" is the type of testimony which carries its own deathwound. Thus, the union authorization card in large capitalletters reads: "AUTHORIZATION FOR REPRESENTA-TION UNDER THE NATIONAL LABOR RELA-TIONS ACT" with the name of the Union in large printand asks in effect the cardsigner to authorize the Union toact as his bargaining representative.'0 "We also accept the observation that employees are more likely thannot, many months after a card drive and in response to questions by compa-ny counsel, to give testimony damaging to the union,particularly wherecompany officials have previously threatened reprisals for union activity inviolation of Section 8(a)(1) " Gissel Supra at 608 M & J TRUCKING CO., INC.609Jose MartinezIt isundisputed that employee Edwin Gaudette success-fully solicited fellow employee Jose Martinez to sign aunion card. Gaudette's version of the event follows. Onemorning while at work, he handed the union card to Marti-nez and, in English, told him about the Union and thebenefits that Union representation offered to employees.Gaudette specifically asked if Martinez wanted the UnionMartinez answered in the affirmative and was informed byGaudette that the purpose of the card was "to get theUnion in." Martinez said he was afraid because he felt thatthe reason he was terminated by his last employer was be-causeof his support of a union. Gaudette assured him thatifhe signed the union card, it wouldremainconfidentialand he did not have to worry about his job. Martinez didnot commit himself to signing a card but indicated hewould take the card home. The next morning, at work,Gaudette asked Martinez about the card. Whereupon,without any further conversation, Martinez produced thecard and filled part of it out and signed it in Gaudette'spresence.Martinez has a different version of the events connectedwith his signing of the union card. Martinez agrees he wasgiven a union card by Gaudette and that he took it homeand the next day signed the card and returned it to Gau-dette. But the only comment made to him by Gaudette wasthatMartinez should sign the card to make more money.Because hehad "some problems" in reading English, Mar-tinez testified, he took the card home and his next doorneighbor translated the card for him into his native lan-guage, Spanish, and that in addition to translating the cardhis neighbor told him that if the Union represented theemployees, it meant a secure job, more money and benefitsfor his family, and also stated that before the Union gotinto the Company there would be an election in whichMartinez could vote any way.I am of the opinion that the union authorization cardsigned by Jose Martinez is a valid card. Martinez did notimpress me as a candid witness. Gaudette, on the otherhand, impressed me as an honest and reliable one whosetestimony I credit in its entirety. In particular, I reject Mar-tinez' testimony that he was not able to read the card,51 andhis further testimony that his neighbor told him that therewould be an election before the Union got into the Compa-ny in which he could vote either way I realize that histestimony on these matters is uncontradicted, but I foundhim to be a most unconvincing witness whose testimonybrings to my mind the warning of the Supreme Court that"employees are more likely than not, many months after acard drive and in response to questions by company coun-sel to give testimony damaging to the union, particularly51Martinez testified he could not read the card because he had "someproblems" in reading As a truckdriver for the Respondent as part of hisjob, he must be able to follow directions and read bills of lading, all ofwhich are in English More significant, however,is the fact that he testifiedin English without the aid of a translator, and a review of the record demon-strates that his testimony that he "just barely" speaks English is contra-dicted by his actual testimonywhere company officials have previously threatened repri-sals for union activity in violation of Section 8(a)(1)."52Gissel, supraat 608.Briefly stated, I find that the credible evidence estab-lishes thatMartinez was informed by Gaudette that thepurpose of the card was to secure representation by theUnion, that Martinez read the card and, when he signed it,he intended to authorize the Union to represent him. Ifurther find thatMartinez was not told that before theUnion got in there would be an election in which he couldvote either way.Even accepting, at face value, Martinez' story, I wouldfind that his card is valid. It is undisputed that his neighbortranslated the literal language of the card to Martinez andotherwise made it plain that the purpose of the card was toget a union into the Company to improve employees' termsand conditions of employment. Under these circumstances,Martinez' alleged inability to read the card is not critical,for the test is not whether Martinez is literate or can readthe card, but "whether the purpose of the cards was ade-quately communicated to the signers."A. J. KrajewskiManufacturing Co., Inc. v. N.L.R.B.,413 F.2d 673, 677(C.A. 1, 1969). The fact that his neighbor also told Marti-nez that before representation by the Union there would bean election in which he could vote any way, in the particu-lar circumstances of this case, does not in my view invali-date the card. It is questionable whether this representationwas clearly calculated "to direct [Martinez] to disregard thelanguage above his signature."Gissel, supraat 606 and fn.5. Significant in this regard is the fact that this representa-tion was not made to Martinez by the union adherent whosolicited him to sign the card, rather it was made by aneighbor whose conduct under the circumstances of thiscase cannot be attributed to the Union.53 Moreover, by hisown admission, the representation about the holding of anelection did not induce Martinez to sign the card.54 In sum,based upon his own testimony, Martinez knew that bysigning the card he was authorizing the Union to representhim and that the promise of an election was not made byan agent of the Union and, in any event, the promise of anelection did not induce Martinez to sign the card.To recapitulate, for the reasons set out above, I find thatall 20 of the cards in the Union's possession when the Re-spondent received its demand for recognition and refusedto bargain with the Union are valid cards, and that theUnion at that time represented a majority of the52The validity of the Supreme Court's warning is vividly demonstrated bythe portion of Martinez' testimony where he volunteered the fact that theonly reason he signed the union card was as a new employee he was afraidthat the other employees would be mad at him for not signing Admittedly,no employee or other person, either directly or indirectly, said anything toMartinez which would have given him a reasonable basis for believing theother employees would be mad at him for not signing a card In any event,Martinez' subjective motivation in signing the card is completely [relevantto the issues in this proceedingGissel, supraat 60853 In this regard,there is no evidence that Martinez indicated to Gaudettethat he did not understand or was not able to read the card Nor is there anyevidence that Guadette should have reasonably been on notice that Marti-nez was not able to read the card To the contrary, the record establishesthatMartinez converses with Gaudette and other employees in English andin fact testified in this proceeding in English54 As described previously in In 52,supra,Martinez testified he signed thecard because "I was a new guy at M & J and I was afraid, you know, to getsomebody mad at me, something like that 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent's employees in an appropriate bargaining unit.Based upon the foregoing and the nature and extent ofthe Respondent's unfair labor practices, I am of the opin-ion that the doctrine ofN.L R.B. v. Gissel Packing Co.,Inc,395 U.S. 575 (1969), calls for a bargaining order toremedy the Company's unfair labor practices as well as itsrefusal to bargain with the Union. Thus, immediately uponreceipt of the Union's demand for recognition and its peti-tion for an election, the Respondent engaged in an unlaw-ful campaign to undermine the Union's majority status andtomake sure that the Union did not secure a majority ofthe ballots cast in the scheduled election. A substantialnumber of the unit employees were threatened with a lossof employment if they voted for the Union. The Respon-dent, through President Menkus and General ManagerHolybee, made it clear to a substantial number of employ-ees that the business would be closed or reduced and jobslost if they voted for the Union, and interrogated severalemployees about their union activities and sentiments. Re-spondent made not one threat to close its doors if employ-ees voted for the Union, but a series of such threats whichinvolved nothing short of complete termination of employ-ment and, if carried out, would affect every unit employee.They were made in substantial part by the Respondent'spresident, the man who possessed the power not only tothreaten but also to turn the threat into reality. Finally,when the Respondent realized that its unlawful preelectionantiunion campaign had failed, as almost a majonty of theunit employees had voted for the Union, it loosed its ulti-mate thunderbolt. The discriminatory layoff of five em-ployeeswasdesigned to dramatically express theRespondent's hostility toward unionization and calculatedto once and for all destroy the Union's organization ef-forts.The layoff carried a message which could not havebeen lost on the employees in the bargaining unit. For theforegoing reasons, I find that Respondent's unfair laborpractices have been so pervasive as to make "the possibilityof erasing the effects of past practices and of ensuring afair election . . . by traditional remedies . . . slight."N.L.R.B v. Gissel Packing Co., Inc.,395 U.S. 575, 614 (1969). Ishall, therefore, recommend that Respondent bargain withthe Union, the majority representative of its employees.55Upon the basis of the foregoing findings of fact and theentire record, I make the following:low because of their known or suspected activities on be-half of the Union and/or to discourage its employees fromsupporting the Union, the Respondent has engaged in un-fair labor practices within the meaning of Section 8(a)(3)and (1) of the Act.Richard BabbArthur BazanJames BrockwayJohn BrockwayJohn Daley4 By interrogating employees about their union sympa-thies and activities; by threatening employees with eco-nomic reprisals, including closing the business and layingoff the least senior employees if the employees supportedthe Union; and by telling an employee that employees hadbeen laid off because of the Union's organizational cam-paign, the Respondent has engaged in unfair labor practic-es within the meaning of Section 8(a)(1) of the Act.5.All truckdrivers and mechanics employed by Respon-dent at its facilities located at 4600 Sheila Street, city ofCommerce, California, and 5001 Pedley Road, Riverside,California; excluding all other employees, office clericalemployees, professional employees, guards, and supervi-sors as defined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within the meaning ofSection 9(b) of the Act6.Since August 21, 1973, the above-named labor organi-zation has been and is now the exclusive representative ofall employees in the aforesaid bargaining unit for the pur-poses of collective bargaining within the meaning of Sec-tion 9(a) of the Act.7.By refusing on or about August 21, 1973, and at alltimes thereafter, to bargain collectively with the above-named labor organization as the exclusive representative ofall the employees of the Respondent in the aforesaid ap-propriate unit, the Respondent has engaged in and is en-gaging in unfair labor practices within the meaning of Sec-tion 8(a)(5) and (1) of the Act.8.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the ActTHE REMEDYCONCLUSIONS OF LAW1.M & J Trucking Co., Inc., the Respondent, is an em-ployer engaged in commerce within the meaning of Section2(6) and (7) of the Act.2.Local Freight Drivers, Local Union No. 208, Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehouse-men & Helpers of America, the Union, is a labor organiza-tion within the meaning of Section 2(5) of the Act.3.By laying off the employees named immediately be-55Assumingarguendothat the Union's demand for recognition was inef-fectual, the Board may appropriately issue a bargaining order to remedyviolations of Section 8(a)(1) and (3) where, as here, the Union in fact repre-sented a majority of the employees in an appropriate unitGissel, supraat587-590, 616-620Having found that Respondent has engaged in unfairlabor practices violative of Section 8(a)(1), (3), and (5) ofthe Act, I shall recommend that it cease and desist there-from and take certain affirmative action in order to effec-tuate the policies of the Act.For the reasons already discussed, I shall recommend anorder directing that Respondent bargain with the Unionupon the latter's requestHaving found that the Respondent discriminatorily laidoff the five employees named earlier in the Decision inparagraph 3 of the Conclusions of Law, I shall recommendthat the Respondent offer each of them, if it has not al-ready done so, immediate and full reinstatement to theirformer jobs or, if said jobs no longer exist, to substantiallyequivalent positions, without prejudice to their seniority M & J TRUCKING CO., INC.and other rights and privileges and make each of themwhole for any loss of earnings suffered by reason of suchdiscrimination, by payment to each of them a sum of mon-ey equal to that which normally would have been earnedfrom the date of the layoff to the date of said offer ofreinstatement,less net earnings during such period, withbackpay computed on a quarterly basis in the manner es-tablished by the Board in F.W.Woolworth Company,90NLRB 289 (1950), and with interest thereon as prescribedby the Board inIsisPlumbing & Heating Co.,138 NLRB716 (1962).As the unfair labor practices committed by Respondentwere of a character which go to the very heart of the Act, Ishall recommend that it cease and desist therefrom and tocease and desist from infringingin any othermanner uponthe rights of employees guaranteed by Section 7 of the Act.N.L.R.B. v. Entwistle Mfg. Co.,120 F.2d 532, 536Upon the basis of the foregoing findings of fact, conclu-sions of law, and the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed:ORDER 56Respondent, M & J Trucking Co., Inc., Commerce, Cali-fornia, and Riverside, California, its officers, agents, suc-cessors, and assigns,shall:1.Cease and desist from:(a) Interrogating employees about their activities andmembership in Local Freight Drivers, Local Union No.208, International Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, or any other labororganization.(b) Threatening employees with economic reprisals, in-cluding the closing of the business and laying off the leastsenior employees if the employees support the above-named Union or any other labor organization.(c)Telling employees that employees have been laid offbecause of an organizational campaign initiated by theabove-named Union, or any other labor organization.(d)Discouraging membership in, or activities on behalfof, the above-named Union, or any other labor organiza-tion, by laying off employees, or otherwise discriminatingagainst them in any manner with regard to their hire andtenureof employment or anytermor condition of employ-ment because of their union activities.(e)Refusing to bargain collectively concerning rates ofpay, wages, hours, and other terms and conditions of em-ployment with the above-named Union, as the exclusivebargaining representative of its employees in the followingappropriate unit:All truckdrivers and mechanics employed by Re-spondent at its facilities located at 4600 Sheila Street,City of Commerce, California, and 5001 Pedley Road,56 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall,as provided in Sec 10248 of the Rules and Regulations,be adopted by the Board and become itsfindings,conclusions,and Order,and all objections thereto shall be deemedwaived for all purposes611Riverside, California; excluding all other employees,officeclericalemployees,professional employees,guards, and supervisors as defined in the Act.(f) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights underSection 7 of the Act.2.Take the following affirmative action whichisneces-sary to effectuate the policies of the Act:(a)Offer each of the persons named immediately below,if they have not already been so offered, immediate andfull reinstatement to their former positions or, if such posi-tions no longer exist,to substantially equivalent ones, with-out prejudice to seniority or other rights and privileges pre-viously enjoyed, and make them whole for any loss of earn-ingstheymay have suffered as a result of thediscrimination against them,in the manner set forth abovein the section of this Decision entitled "The Remedy."Richard BabbArthur BazanJames BrockwayJohn BrockwayJohn Daley(b)Upon request, bargain with the above-named labororganization as the exclusive representative of all the em-ployees in the aforesaid appropriate bargaining unit withrespect to rates of pay, wages, hours of employment, andother terms and conditions of employment and, if an un-derstanding is reached, embody such understanding in asigned agreement.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amounts of backpay due and the rightsof reinstatementunder the terms of this Order.(d)Post at its places of business copies of the attachednoticemarked"Appendix."57 Copiesof said notice, onforms provided by the Regional Director for Region 21,after beingduly signed by Respondent'srepresentative,shall be posted by Respondent immediately upon receiptthereof and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material.(e)Notify the Regional Director for Region 21, in writ-ing, within 20 days from the date of this Order what stepsRespondent has taken to comply herewith.IT IS FURTHER ORDERED thatCase 21-RC-13365 be se-vered and returned to the Regional Director for Region 21,to vacate and set aside the election of September 17, 1973,and to dismiss the representation petition in said case.5' In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United StatesCourt of AppealsEnforcing an Order ofthe NationalLaborRelations Board "